 

FS Credit Real Estate Income Trust, Inc. 8-K [fscreit-8k_082219.htm]

 

Exhibit 10.1

 





EXECUTION VERSION



 



LOAN AND SECURITY AGREEMENT

 

dated as of August 22, 2019

 

by and among

 

FS CREDIT REAL ESTATE INCOME TRUST, INC. and

 

FS CREIT FINANCE HOLDINGS LLC

 

Each as a Borrower,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as the Lenders,

 

and

 

CITY NATIONAL BANK,

 

together with its successors and assigns

 

as Administrative Agent

 

 

 

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT, dated as of August 22, 2019 is entered into by
and among, on the one hand, FS CREDIT REAL ESTATE INCOME TRUST, INC., a Maryland
corporation (“FS CREIT”), and FS CREIT FINANCE HOLDINGS LLC, a Delaware limited
liability company (“Finance Holdings” and together with FS CREIT, each
individually referred to hereinafter as a “Borrower” and collectively as the
“Borrowers”), and, on the other hand, the lenders identified on the signature
pages hereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), and CITY NATIONAL BANK, a national banking
association (“CNB”), as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, “Agent”).

 

Article I

DEFINITIONS AND CONSTRUCTION

 

1.1            Definitions. For purposes of this Agreement (as defined below),
the following initially capitalized terms shall have the following meanings:

 

“Administrative Borrower” has the meaning specified therefor in Section 2.23 of
this Agreement

 

“Advisor” means FS Real Estate Advisor, LLC, a Delaware limited liability
company, together with any successor or assignee which is an Affiliate of FS
CREIT or any such successor or assignee reasonably acceptable to Agent.

 

“Advisory Agreements” means (i) the Second Amended and Restated Advisory
Agreement, dated as of August 17, 2018, between FS CREIT and the Advisor and
(ii) the Amended and Restated Sub-Advisory Agreement, dated as of August 30,
2017 between the Advisor and the Sub-Advisor.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by,” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
that Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“Agent” has the meaning set forth in the preamble to this Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the account of Agent identified on Schedule A-1.

 

“Agent’s Liens” means the Liens granted by any Borrower to Agent under this
Agreement or the other Loan Documents.

 



1 

 

 

“Agreement” means this Loan and Security among the Borrowers, the Lenders, and
Agent, together with all exhibits and schedules hereto, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Asset” means any interest of a Person in any kind of property or asset, whether
real, personal, or mixed real and personal, or whether tangible or intangible.

 

“Assignee” has the meaning set forth in Section 9.1(a).

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Authorized Person” means any officer of the Borrower.

 

“Availability” means, as of any date of determination, the amount that the
Borrower is entitled to borrow as Loans hereunder (after giving effect to all
then outstanding Obligations and all sublimits then applicable hereunder).

 

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978 (11 U.S.C.
§§101-1330), as amended or supplemented from time to time, and any successor
statute, and all of the rules and regulations issued or promulgated in
connection therewith.

 

“Base LIBOR Rate” means a rate per annum, rounded upwards, if necessary, to the
nearest 1/16 of 1.00%, equal to the rate of interest which is identified and
normally published by Bloomberg Professional Service page USD-LIBOR-BBA (BBAM)
as the offered rate for loans in Dollars for the applicable Interest Period;
provided that, if the Base LIBOR Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement. The rate is set by the ICE
Benchmark Administration or any successor determining administrator as of 11:00
a.m. (London time) on the second Eurodollar Business Day preceding the first day
of each Interest Period. If Bloomberg Professional Service (or another
nationally-recognized rate reporting source acceptable to the Agent) no longer
reports such rate or Agent determines in good faith that the rate so reported no
longer accurately reflects the rate available to Agent in the London Interbank
Market or if such index no longer exists or if page USD-LIBOR-BBA (BBAM) no
longer exists or accurately reflects the rate available to Agent in the London
Interbank Market, “LIBOR” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by Agent in its discretion..

 

“Base Rate” means for any day a fluctuating rate per annum equal to the greatest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest
announced or otherwise established by the Agent from time to time as its prime
commercial rate as in effect on such day, with any change in the Base Rate
resulting from a change in said prime commercial rate to be effective as of the
date of the relevant change in said prime commercial rate (it being acknowledged
and agreed that such rate may not be the Agent’s best or lowest rate) and (c)
the LIBOR Rate for a one month Interest Period on such day plus 1.00%.

 

“Base Rate Loan” means any Loan bearing interest at the Base Rate.

 



2 

 

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” and “Borrowers” have the respective meanings set forth in the
introduction to this Agreement.

 

“Borrowing” means a borrowing under the Revolving Credit Facility consisting of
a Loan made by the Lenders (or Agent on behalf thereof) to any Borrower.

 

“Borrowing Base” means as of any date of determination, the result of (a) 90% of
the amount of cash and Cash Equivalents on the balance sheet of FS CREIT
(excluding any Unencumbered Assets) plus (b) 80% of Net Contributed Capital for
the applicable Measurement Period.

 

“Breakage Costs” means, with respect to any Lender, in the event of any
prepayment, conversion, or continuation of any LIBOR Rate Loan on any date that
is not the expiration date of the Interest Period thereto, the amount determined
by such Lender to be the excess, if any, of (i) the amount of interest that
would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto
(excluding margin or spread), for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert, or continue, for the period that would have been the
Interest Period therefor), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate which Agent or such
Lender would be offered were it to be offered, at the commencement of such
period, Dollar deposits of a comparable amount and period in the London
interbank market.

 

“Business Day” means a day when major commercial banks are open for business in
the State of New York, other than Saturdays or Sundays.

 

“Bylaws” means the bylaws of FS CREIT adopted as of February 13, 2017.

 

“Capital Contribution Account” means the Deposit Account maintained by FS CREIT
with Agent as account number 210667024 into which Investor capital contributions
are deposited from time to time.

 

“Capitalized Lease Obligations” means, as to any Person, the aggregate amount
which, in accordance with GAAP, is required to be reported as a liability on the
balance sheet of such Person in respect of such Person’s interest as lessee
under a capitalized lease.

 



3 

 

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the US federal
government or (ii) issued by any agency of the US federal government the
obligations of which are fully backed by the full faith and credit of the US
federal government, (b) any readily marketable direct obligations issued by any
other agency of the US federal government, any state of the US or any political
subdivision of any such state or any public instrumentality thereof, in each
case having a rating of at least “A-1” from S&P or at least “P-1” from Moody’s,
(c) any commercial paper rated at least “A-1” by S&P or “P-1” by Moody’s and
issued by any Person organized under the laws of any state of the US, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the US, any state
thereof or the District of Columbia, (B) ”adequately capitalized” (as defined in
the regulations of its primary federal banking regulators) and (C) has Tier 1
capital (as defined in such regulations) in excess of $250,000,000 and (e)
shares of any US money market fund that (i) has substantially all of its assets
invested continuously in the types of investments referred to in clause (a),
(b), (c) or (d) above with maturities as set forth in the proviso below, (ii)
has net assets in excess of $500,000,000 and (iii) has obtained from either S&P
or Moody’s the highest rating obtainable for money market funds in the US;
provided, however, that the maturities of all obligations specified in any of
clause (a), (b), (c) or (d) above shall not exceed 365 days.

 

“Change of Control Event” means (a)  the Sub-Advisor ceases to be the
sub-advisor of FS CREIT, (b) the Advisor ceases to be the advisor of FS CREIT or
(c) a Borrower fails to own, directly or indirectly, all of the outstanding
Securities of each of its then existing Subsidiaries, it being understood that
it shall not be a Change of Control Event if any Subsidiary is dissolved, wound
down or otherwise ceases to exist.

 

“Charter” means the Second Articles of Amendment and Restatement of FS CREIT,
dated as of September 5, 2017.

 

“Closing Date” means the date on which each of the conditions precedent in
Article III has been fulfilled to the reasonable satisfaction of Agent and its
counsel.

 

“Closing Date Advance” means the Loans made on the Closing Date for payment of
the Closing Fee and payment of all reasonable and documented out-of-pocket fees,
costs, and expenses of Agent (including the reasonable fees and expenses of
Agent’s counsel) incurred in connection with the preparation, negotiation,
execution, and delivery of the Loan Documents.

 

“Closing Fee” has the meaning set forth in Section 2.11(b).

 

“CNB” has the meaning set forth in the preamble to this Agreement.

 

“Collateral” has the meaning set forth in Section 11.1(a).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by a Responsible Officer of Administrative Borrower to
Agent.

 

“Contingent Obligation” means, as to any Person and without duplication of
amounts, any written obligation of such Person guaranteeing or intended to
guarantee (whether guaranteed, endorsed, co-made, discounted, or sold with
recourse to such Person) any Debt, noncancellable lease, dividend, reimbursement
obligations relating to letters of credit, or any other obligation that pertains
to Debt, a noncancellable lease, a dividend, or a reimbursement obligation
related to letters of credit (each, a “primary obligation”) of any other Person
(“primary obligor”) in any manner, whether directly or indirectly, including any
written obligation of such Person, irrespective of whether contingent, (a) to
purchase any such primary obligation, (b) to advance or supply funds (whether in
the form of a loan, advance, stock purchase, capital contribution, or otherwise)
(i) for the purchase, repurchase, or payment of any such primary obligation or
any Asset constituting direct or indirect security therefor, or (ii) to maintain
working capital or equity capital of the primary obligor, or otherwise to
maintain the net worth, solvency, or other financial condition of the primary
obligor, (c) to purchase or make payment for any Asset, securities, services, or
noncancellable lease if primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) to indemnify any other Person for costs, fees,
expenses, or other liabilities incurred by such other Person or (e) under any
rate contracts.

 



4 

 

 

“Contractual Obligation” means, as to any Person, any material provision of any
material indenture, mortgage, deed of trust, contract, undertaking, agreement,
or other instrument to which that Person is a party or by which any of its
Assets is subject.

 

“Control Agreement” means any control agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by any Borrower, Agent,
and the applicable bank or securities intermediary, as applicable, with respect
to a Deposit Account or Securities Account.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such Business Day
after giving effect to all payments received and credit extensions made on such
date.

 

“Debt” means, as to any Person, (a) all obligations for such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, debentures, notes,
or other similar instruments, all reimbursement or other obligations of such
Person in respect of letters of credit, bankers acceptances, or other financial
products and all net obligations of such Person under interest rate swaps, (c)
all obligations of such Person to pay the deferred purchase price of Assets or
services, exclusive of trade payables that are due and payable in the ordinary
and usual course of such Person’s business, (d) all Capitalized Lease
Obligations of such Person, (e) all obligations or liabilities of others secured
by a Lien on any Asset owned by such Person, irrespective of whether such
obligation or liability is assumed, to the extent of the lesser of such
obligation or liability or the fair market value of such Asset and (f) all
Contingent Obligations of such Person.

 

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the Bankruptcy Code and all
amendments thereto, as are in effect from time to time during the term of the
Loans.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement on the date that it is required
to do so under this Agreement (including the failure to make a required payment
in connection with a L/C Disbursement), (b) notified any Borrower, Agent or any
Lender in writing that it does not intend to comply with all or any portion of
its funding obligations under this Agreement, (c) has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements generally (as reasonably determined by
Agent) under which it has committed to extend credit, (d) failed, within one
Business Day after written request by Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund any amounts
required to be funded by it under this Agreement, (e) otherwise failed to pay
over to Agent or any other Lender any other amount required to be paid by it
under this Agreement on the date that it is required to do so under this
Agreement, unless the subject of a good faith dispute or (f) (i) becomes or is
insolvent or has a parent company that has become or is insolvent or (ii)
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 



5 

 

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Federal Funds Rate and (b) thereafter, the
interest rate then applicable to Loans that are Base Rate Loans.

 

“Deposit Account” has the meaning set forth in the UCC.

 

“Distribution Account” means the Deposit Account maintained by FS CREIT with
State Street Bank and Trust Company as account number 10826915 into which all
Subsidiary Distributions are deposited from time to time that is subject to a
Control Agreement.

 

“Dollars” and “$” mean US dollars or such coin or currency of the US as at the
time of payment shall be legal tender for the payment of public and private
debts in the US.

 

“Eligible Transferee” means (a) any Lender or any Affiliate (other than
individuals) of a Lender, (b) so long as no Event of Default has occurred and is
continuing, any other Person approved by Agent and Administrative Borrower
(which approval of the Administrative Borrower shall not be unreasonably
withheld, delayed, or conditioned) and (c) during the continuation of an Event
of Default, any other Person approved by Agent.

 

“Environmental Law” means any applicable US federal, state, provincial, foreign
or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy, or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or its respective Subsidiaries, relating to the environment, the effect
of the environment on employee health, or Hazardous Materials, in each case as
amended from time to time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder by any Governmental
Authority, as from time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower, within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412, 430 or 431 of
the Internal Revenue Code).

 



6 

 

 

“ERISA Event” means that (1) any Borrower has underlying assets which constitute
Plan Assets or (2) any Borrower or any ERISA Affiliate sponsors, maintains,
contributes to, is required to contribute to or has any material liability with
respect to, any Plan.

 

“Eurocurrency Reserve Requirement” means the sum (without duplication) of the
rates (expressed as a decimal) of reserves (including, without limitation, any
basic, marginal, supplemental, or emergency reserves) that are required to be
maintained by banks during the Interest Period under any regulations of the
Federal Reserve Board, or any other governmental authority having jurisdiction
with respect thereto, applicable to funding based on so-called “Eurocurrency
Liabilities”, including Regulation D (12 CFR 224).

 

“Eurodollar Business Day” means any Business Day on which major commercial banks
are open for international business (including dealings in Dollar deposits) in
New York, New York and London, England.

 

“Event of Default” has the meaning set forth in Article VII hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
supplemented from time to time, and any successor statute, and all of the rules
and regulations issued or promulgated in connection therewith.

 

“Excluded Property” means (i) all of the stock, limited liability company
interests, partnership interests and other Securities in each Subsidiary of the
Borrowers other than direct Subsidiaries of FS CREIT to the extent such
Subsidiary is not a primary obligor with respect to a Subsidiary Financing, (ii)
any property, right, title or interest which is pledged in any customary equity
pledge agreement pursuant to any Subsidiary Financing (including, without
limitation, any and all cash, proceeds, dividends, insurance payable by reason
of loss or damage to the pledged collateral, interests or accounts that hold
proceeds of the pledged collateral, in each case, which are pledged in any such
equity pledge agreement), in each case, on terms substantially consistent with
the equity pledge agreements in existence on the Closing Date and (iii) all (x)
cash, (y) Cash Equivalents or (z) other assets, in each case for which credit is
received under the terms of any financial covenant within any Subsidiary
Financing documentation (and each account in which any such cash, Cash
Equivalent or asset is held) of FS CREIT that is required to be unencumbered in
order to comply with any financial covenant included in any Subsidiary Financing
documentation (such cash, Cash Equivalents and/or assets set forth in this
clause (iii), the “Unencumbered Assets”).

 

“Extension Effective Date” has the meaning set forth in Section 2.11(c).

 

“Extension Fee” has the meaning set forth in Section 2.11(c).

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Finance Holdings” has the meaning set forth in the preamble to this Agreement.

 

“FINRA” means the Financial Industry Regulatory Authority.

 



7 

 

 

“FS CREIT” has the meaning set forth in the preamble to this Agreement.

 

“Funding Date” means the date on which a Loan occurs.

 

“Funding Losses” has the meaning set forth in Section 2.7(b)(ii).

 

“GAAP” means generally accepted accounting principles in the US in effect from
time to time.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, charter, by-laws, certificate of formation,
partnership agreement, operating agreement or other organizational documents of
such Person.

 

“Governmental Authority” means any US federal, state, local, or other
governmental department, commission, board, bureau, agency, central bank, court,
tribunal, or other instrumentality, domestic or foreign.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Highest Lawful Rate” means the maximum non-usurious interest rate, as in effect
from time to time, that may be charged, contracted for, reserved, received, or
collected by a Lender in connection with this Agreement or the other Loan
Documents.

 

“Increase” has the meaning set forth in Section 2.21 hereof.

 

“Increase Effective Date” has the meaning set forth in Section 2.21 hereof.

 

“Increase Fee” has the meaning set forth in Section 2.11(d).

 

“Indemnified Liabilities” has the meaning set forth in Section 8.2 hereof.

 

“Indemnitee” has the meaning set forth in Section 8.2 hereof.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any Debtor Relief Law or any
other state or US federal bankruptcy or insolvency law, assignments for the
benefit of creditors, formal or informal moratoria, compositions, extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief.

 



8 

 

 

“Interest Payment Date” means, (x) in the case of Base Rate Loans, the first day
of each fiscal quarter and (y) in the case of LIBOR Rate Loans, the last day of
the applicable Interest Period, provided, that in the case of any Interest
Period greater than 3 months in duration, interest shall be payable at 3 month
intervals after the commencement of the applicable Interest Period and on the
last day of such Interest Period.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the date such LIBOR Rate Loan is made (including the date a Base
Rate Loan is converted to a LIBOR Rate Loan, or a LIBOR Rate Loan is renewed as
a LIBOR Rate Loan, which, in the latter case, will be the last day of the
expiring Interest Period) and ending on the date which is one (1), three (3) or
six (6) months thereafter, as selected by Administrative Borrower; provided,
that no Interest Period may extend beyond the Maturity Date.

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

 

“Investment” means, as to any Person, any direct or indirect purchase or other
acquisition by that Person of, or beneficial interest in, stock, instruments,
bonds, debentures or other securities of any other Person, or any direct or
indirect loan, advance, or capital contribution by such Person to any other
Person, including all indebtedness and accounts receivable due from that other
Person that did not arise from sales or the rendition of services to that other
Person in the ordinary and usual course of such Person’s business, and deposit
accounts (including certificates of deposit).

 

“Investors” means the “Stockholders” of the FS CREIT as such term is defined in
the Charter.

 

“Issuing Lender” means (a) CNB or (b) any other Lender that, at the request of
Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit pursuant to Section 2.15.

 

“KMR” means Katten Muchin Rosenman LLP.

 

“L/C Disbursement” means a payment made by Issuing Lender to a beneficiary of a
Letter of Credit pursuant to such Letter of Credit.

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 9.1.

 

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

 



9 

 

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes)
required to be paid by any Borrower or its Subsidiaries under any of the Loan
Documents that are paid, advanced, or incurred by Agent, (b) fees or charges
paid or incurred by Agent in connection with the Lender Group’s transactions
with any Borrower, including: (i) fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches and including searches with
the United States Patent and Trademark Office, the United States Copyright
Office, or, if required, the department of motor vehicles), filing, recording,
publication, (ii) if an Event of Default has occurred and is continuing,
appraisal (including periodic collateral appraisals or business valuations to
the extent of the fees and charges (and up to the amount of any limitation)
contained in this Agreement) and (iii) if an Event of Default has occurred and
is continuing, and if reasonably requested by the Agent, environmental
examinations, (c) charges paid or incurred by Agent resulting from the dishonor
of checks, (d) reasonable costs and expenses paid or incurred by Agent or any
Lender to correct any default or enforce any provision of the Loan Documents, or
in gaining possession of, selling, preparing for sale, or advertising to sell
the Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (e) reasonable third party fees and expenses of Agent related to
collateral examinations of the books to the extent of the fees and charges (and
up to the amount of any limitation) contained in this Agreement, (f) reasonable
costs and expenses of third party claims or any other suit paid or incurred by
the Agent or any Lender in enforcing or defending the Loan Documents or in
connection with the transactions contemplated by the Loan Documents, (g) Agent’s
reasonable out of pocket costs and expenses (including reasonable attorneys’
fees of one firm of counsel per jurisdiction (including any special counsel
acting in multiple jurisdictions) and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict retains its
own counsel, of another firm of counsel for such affected Indemnitee) incurred
in advising, structuring, drafting, reviewing, administering or amending the
Loan Documents and (h) Agent’s and each Lender’s reasonable costs and expenses
(including attorneys, accountants, consultants, and other third party advisors
fees and expenses) incurred in terminating, enforcing (including attorneys,
accountants, consultants, and other third party advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning any Borrower or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” has the meaning set forth in Section 2.15(a).

 

“Letter of Credit Collateralization” means, with respect to each Letter of
Credit, outstanding after the Maturity Date, either (a) providing cash
collateral (pursuant to documentation reasonably satisfactory to Agent,
including provisions that specify that the Letter of Credit Fees and all fees,
charges and commissions provided for in Section 2.4(d) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Lenders in an
amount equal to 103% of the then existing Letter of Credit Usage with respect to
such Letter of Credit, (b) delivering to Agent documentation executed by all
beneficiaries under such Letter of Credit, in form and substance reasonably
satisfactory to Agent and Issuing Lender, terminating all of such beneficiaries’
rights under the Letters of Credit, or (c) providing Agent with a standby letter
of credit, in form and substance reasonably satisfactory to Agent, from a
commercial bank reasonably acceptable to Agent in an amount equal to 103% of the
then existing Letter of Credit Usage with respect to such Letter of Credit (it
being understood that the Letter of Credit Fee and all fronting fees set forth
in this Agreement will continue to accrue while the Letters of Credit are
outstanding and that any such fees that accrue must be an amount that can be
drawn under any such standby letter of credit).

 



10 

 

 

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.

 

“Letter of Credit Fee” has the meaning set forth in Section 2.4(d).

 

“Letter of Credit Usage” means, as of any date of determination, with respect to
all outstanding Letters of Credit, the aggregate undrawn amount of outstanding
Letters of Credit and with respect to each outstanding Letter of Credit, the
undrawn amount of such Letter of Credit.

 

“LIBOR” has the meaning set forth in Section 2.22(a).

 

“LIBOR Rate” means with respect to each day during each Interest Period
pertaining to a LIBOR Rate Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1.00%):

 

                                    Base LIBOR
Rate                              

 

1 - Eurocurrency Reserve Requirement

 

“LIBOR Rate Loan” means any Loan bearing interest at the LIBOR Rate.

 

“LIBOR Successor Rate” has the meaning set forth in Section 2.22.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to any applicable defined terms
herein and administrative matters as may be appropriate, as agreed by the
Administrative Borrower and the Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by Agent in a manner
substantially consistent with market practice (or, if Agent reasonably
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Agent and the Administrative Borrower agree).

 

“LIBOR Suspension Date” has the meaning set forth in Section 2.22(a).

 

“LIBOR Suspension Events” has the meaning set forth in Section 2.22(b).

 

“Lien” means any lien, mortgage, pledge, assignment (including any assignment of
rights to receive payments of money) for security, security interest, charge, or
encumbrance of any kind (including any conditional sale or other title retention
agreement and any agreement to give any security interest).

 

“Loan” means a loan made by the Lenders (or Agent on behalf thereof) to any
Borrower pursuant to Section 2.1 of this Agreement.

 

“Loan Account” has the meaning set forth in Section 2.12 hereof.

 



11 

 

 

“Loan Documents” means this Agreement, the Letters of Credit, and any and all
other documents, agreements, or instruments that have been or are entered into
by any Borrower and Agent in connection with the transactions contemplated by
this Agreement.

 

“Margin Securities” means “margin stock” as that term is defined in Regulation U
of the Federal Reserve Board.

 

“Material Adverse Effect” means (a) a material and adverse effect on the
business, operations, Assets, or condition (financial or otherwise) of the
Borrowers (taken as a whole), (b) a material impairment of the Borrowers’
ability to perform their obligations under the Loan Documents or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral or (c)
a material impairment of the enforceability or priority of the Agent’s Liens
with respect to the Collateral.

 

“Maturity Date” means August 23, 2021, subject to any extension thereof in
accordance to Section 2.20.

 

“Maximum Revolver Amount” means $10,000,000, as such amount may be increased
from time to time pursuant to Section 2.21 or decreased from time to time
pursuant to Section 2.10(c).

 

“Measurement Period” means, as of any date of determination, the period of three
(3) consecutive fiscal months of FS CREIT ending on such date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Asset Value” means, on any date of determination, FS CREIT’s net asset
value as determined by the Advisor in accordance with FS CREIT’s valuation
guidelines, as set forth in the registration statement for FS CREIT’s public
offering of common stock as in effect on the date hereof.

 

“Net Contributed Capital” means, on any date of determination, “Invested
Capital” of FS CREIT as such term is defined in the Charter.

 

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 

“Obligations” means all Loans, debts, principal, interest, premiums, liabilities
(including all amounts charged to the Borrowers’ Loan Account pursuant hereto),
contingent reimbursement obligations with respect to outstanding Letters of
Credit, obligations (including indemnification obligations), fees (including the
Letter of Credit Fee), charges, costs, expenses (including Lender Group
Expenses) (including any portion thereof that accrues after the commencement of
an Insolvency Proceeding, whether or not allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), guaranties, covenants, and
duties of any kind and description owing by any Borrower to the Lender Group
pursuant to or evidenced by the Loan Documents and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all expenses that any Borrower is required to pay or reimburse
by the Loan Documents, by law, or otherwise. Any reference in this Agreement or
in the Loan Documents to the Obligations shall include all extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

 



12 

 

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Originating Lender” has the meaning set forth in Section 9.1(e).

 

“Participant” has the meaning set forth in Section 9.1(e).

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

 

“Permitted Investments” means those investments which are permitted by, and as
described in the Charter and/or Bylaws of FS CREIT and the operating agreement
of Finance Holdings.

 

“Permitted Liens” means: (a) Liens for taxes, assessments, or governmental
charges or claims the payment of which is not, at such time, required by Section
5.4 hereof, (b) banker’s Liens in the nature of rights of setoff arising in the
ordinary course of business of a Borrower, (c) Liens granted by a Borrower to
Agent in order to secure its respective obligations under this Agreement and the
other Loan Documents to which it is a party, (d) Liens and deposits in
connection with workers’ compensation, unemployment insurance, social security
and other legislation affecting a Borrower and (e) Liens arising out of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as such judgments or awards do not constitute an
Event of Default.

 

“Person” means and includes natural persons, corporations, partnerships, limited
liability companies, joint ventures, associations, companies, business trusts,
or other organizations, irrespective of whether they are legal entities.

 

“Plan” means any “pension plan” (as such term is defined in Section 3(2) of
ERISA) subject to Section 412 of the Internal Revenue Code or Title IV of ERISA
established, maintained or contributed to by the Company, the Parent or any
ERISA Affiliate.

 

“Plan Asset Regulation” ” means the regulations issued by the United States
Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29
of the United States Code of Federal Regulations, as modified by Section 3(42)
of ERISA.

 

“Plan Assets” means “plan assets” within the meaning of the Plan Asset
Regulation.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)       with respect to a Lender’s obligation to make a Loan and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by (z)
the aggregate Revolver Commitments of all Lenders and (ii) from and after the
time that the Revolver Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the aggregate outstanding principal amount
of such Lender’s Loans by (z) the aggregate outstanding principal amount of all
Loans,

 



13 

 

 

(b)       with respect to a Lender’s obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and to receive payments of fees with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders and (ii)
from and after the time that the Revolver Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Loans plus such Lender’s ratable
portion of the Risk Participation Liability with respect to outstanding Letters
of Credit by (z) the aggregate outstanding principal amount of all Loans plus
the aggregate amount of the Risk Participation Liability with respect to
outstanding Letters of Credit, and

 

(c)       with respect to all other matters as to a particular Lender (including
the indemnification obligations arising under Section 10.7), the percentage
obtained by dividing (i) such Lender’s Revolver Commitment, by (ii) the
aggregate amount of Revolver Commitments of all Lenders; provided, that in the
event the Revolver Commitments have been terminated or reduced to zero, Pro Rata
Share under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender’s Loans plus such Lender’s ratable
portion of the Risk Participation Liability with respect to outstanding Letters
of Credit by (B) the outstanding principal amount of all Loans plus the
aggregate amount of the Risk Participation Liability with respect to outstanding
Letters of Credit.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Register” has the meaning set forth in Section 9.1(h) hereof.

 

“Regulatory Change” has the meaning set forth in Section 2.13 hereof.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

 

“Replaced Lender” has the meaning set forth in Section 12.2.

 

“Replacement Lender” has the meaning set forth in Section 12.2.

 

“Request for Borrowing” means an irrevocable written notice from any of the
individuals identified on Exhibit R-1 attached hereto to Agent of the
Administrative Borrower’s request to borrow any Loan or for the issuance of a
Letter of Credit, which notice shall be substantially in the form of Exhibit R-2
attached hereto.

 



14 

 

 

“Request for Conversion/Continuation” means an irrevocable written notice from
any of the individuals identified on Exhibit R-1 attached hereto to Agent
pursuant to the terms of Section 2.8, substantially in the form of Exhibit R-3
attached hereto.

 

“Required Lenders” means, at any time, the Lenders whose aggregate Pro Rata
Shares (calculated under clause (d) of the definition of Pro Rata Shares) exceed
50%.

 

“Responsible Officer” means the president, chief executive officer, chief
operating officer, chief financial officer, secretary, general counsel, vice
president, manager, controller, authorized signatory, managing partner, member
or manager of a Person, or such other officer of such Person designated by a
Responsible Officer in a writing delivered to Agent.

 

“Revolver Availability” means, as of any date, the result of (a) the Maximum
Revolver Amount as of such date less (b) the Revolving Credit Facility Usage as
of such date.

 

“Revolver Commitment” means, with respect to each Lender, its commitment in
respect of the Revolving Credit Facility, and, with respect to all Lenders,
their commitments in respect of the Revolving Credit Facility, in each case as
such Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 or in the Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder, as such amounts may be (a) reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 9.1, (b) increased from time to time pursuant to Section
2.21 or (c) terminated or reduced to zero from time to time pursuant to
Section 7.2.

 

“Revolving Credit Facility” means the revolving credit facility described in
Section 2.1 hereof.

 

“Revolving Credit Facility Usage” means, at the time any determination thereof
is to be made, the aggregate Dollar amount of the outstanding Loans at such
time; provided, that the foregoing shall not include any Letter of Credit Usage.

 

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of a Borrower to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the extent not reimbursed by a Borrower and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

 

“S&P” means Standard & Poor’s Rating Group.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government or (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“Scheduled Unavailability Date” has the meaning set forth in Section 2.22(b).

 



15 

 

 

“SEC” means the Securities and Exchange Commission of the United States of
America or any successor thereto.

 

“Securities” means the capital stock, partnership interest, membership interest
or other securities or equity interests of a Person, all warrants, options,
convertible securities, joint venture interests, common share interests, and
other interests which may be exercised in respect of, converted into or
otherwise relate to such Person’s capital stock, partnership interest,
membership interest or other equity interests and any other securities,
including debt securities of such Person.

 

“Sub-Advisor”: means Rialto Capital Management, LLC, a Delaware limited
liability company, together with such successors and permitted assigns
reasonably acceptable to Agent.

 

“Subsidiary” means, with respect to any Person (a) any corporation in which such
Person, directly or indirectly through its Subsidiaries, owns more than 50% of
the stock of any class or classes having by the terms thereof the ordinary
voting power to elect a majority of the directors of such corporation and (b)
any partnership, association, joint venture, limited liability company, or other
entity in which such Person, directly or indirectly through its Subsidiaries,
has more than a 50% equity interest at the time.

 

“Subsidiary Distributions” means all returns, profits, distributions and similar
amounts paid to FS CREIT by any Subsidiary (including, without limitation,
distributions of proceeds related to the sale or realization of Investments made
by such Subsidiary).

 

“Subsidiary Financing” means financing arrangements provided to any Subsidiary
of a Borrower. For the avoidance of doubt, any Subsidiary Financing shall not be
secured by the Collateral.

 

“Taxes” means any tax based upon or measured by net or gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, withholding, payroll,
employment, excise, occupation, premium or property taxes, or conduct of
business, together with any interest and penalties, additions to tax and
additional amounts imposed by any US federal, state, local, or foreign taxing
authority upon any Person.

 

“Term” shall have the meaning set forth in Section 2.19 hereof.

 

“Termination Date” has the meaning set forth in Section 11.3(j).

 

“Unencumbered Assets” has the meaning set forth in the definition of “Excluded
Property”.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 



16 

 

 

“US” means the United States of America.

 

“Unmatured Event of Default” means an event, act, or occurrence which, with the
giving of notice or the passage of time, would become an Event of Default,
excluding the failure to make any payment which is not yet due and payable.

 

“Unused Line Fee” means, as of any date, the product of (a) the Revolver
Availability as of such date times (b) 0.375% per annum.

 

1.2            Construction. Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular and references to the singular include the plural, the part includes
the whole, the term “including” is not limiting, and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or.” References in this Agreement or any other Loan Document to a
“determination” or “designation” include estimates by Agent (in the case of
quantitative determinations or designations), and beliefs by Agent (in the case
of qualitative determinations or designations). The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such Loan Document, as applicable, as a
whole and not to any particular provision of this Agreement or such Loan
Document, as applicable. Article, section, subsection, clause, exhibit, and
schedule references are to this Agreement unless otherwise specified. Any
reference herein to this Agreement or any of the Loan Documents includes any and
all alterations, amendments, changes, extensions, modifications, renewals, or
supplements thereto or thereof, as applicable. Any reference herein or in any
other Loan Document to the satisfaction, repayment, or payment in full of the
Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made
therefore, (iii) all fees or charges that have accrued hereunder or under any
other Loan Document (including the Letter of Credit Fee) and are unpaid, (b) in
the case of contingent reimbursement obligations with respect to Letters of
Credit, providing Letter of Credit Collateralization, (c) the payment or
repayment in full in immediately available funds of all other outstanding
Obligations other than unasserted contingent indemnification Obligations and (d)
the termination of all of the Revolver Commitments of the Lenders. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record.

 

1.3            UCC. Any terms used in this Agreement which are defined in the
UCC shall be construed and defined as set forth in the UCC unless otherwise
defined herein.

 



17 

 

 

Article II

AMOUNT AND TERMS OF LOANS

 

2.1           Revolving Credit Facility.

 

(a)           Subject to the other terms and conditions hereof:

 

(i)             Each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make Loans to the Borrowers in an aggregate
amount at any one time outstanding not to exceed such Lender’s Pro Rata Share of
the lesser of (A) the Maximum Revolver Amount less the aggregate Letter of
Credit Usage at such time and (B) the Borrowing Base less the aggregate Letter
of Credit Usage at such time; provided, that at no time shall the sum of such
Lender’s aggregate Loans and such Lender’s Pro Rata Share of the aggregate
Letter of Credit Usage exceed such Lender’s Revolver Commitment, and

 

(ii)           Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of each
Loan, together with interest accrued thereon, shall be due and payable on the
Maturity Date, or if earlier, the date on which such Loan is declared due and
payable pursuant to the terms of this Agreement.

 

(b)           In no event shall:

 

(i)             the sum of (A) the Revolving Credit Facility Usage plus (B) the
aggregate Letter of Credit Usage at any time exceed the Maximum Revolver Amount;

 

(ii)            the sum of (A) the Revolving Credit Facility Usage plus (B) the
aggregate Letter of Credit Usage exceed the Borrowing Base;

 

(iii)          the principal amount of any Borrowing requested to be made under
the Revolving Credit Facility exceed the positive difference between (A) the
lesser of (I) the Borrowing Base and (II) the Maximum Revolver Amount and (B)
the sum of (I) the Revolving Credit Facility Usage extant immediately prior to
such Borrowing plus (II) the aggregate Letter of Credit Usage extant immediately
prior to such Borrowing.

 

(c)             Notwithstanding any other provision of this Agreement to the
contrary, no Lender with a Revolver Commitment shall have an obligation to make
any Loan under the Revolving Credit Facility on or after the Maturity Date or
issue or amend any Letter of Credit on or after the Maturity Date.

 

2.2            Rate Designation. The Administrative Borrower shall designate
each Loan under the Revolving Credit Facility as a Base Rate Loan or a LIBOR
Rate Loan in the Request for Borrowing or Request for Conversion/Continuation
given to Agent in accordance with Section 2.7 or Section 2.8, as applicable.
Each Base Rate Loan under the Revolving Credit Facility shall be in a minimum
principal amount of $100,000 and integral multiples of $100,000 in excess
thereof, unless such Loan is being made to pay any interest, fees, or expenses
then due hereunder, in which case such Loan may be in the amount of such
interest, fees, or expenses, and each LIBOR Rate Loan under the Revolving Credit
Facility shall be in a minimum principal amount of $100,000 and integral
multiples of $100,000 in excess thereof, unless such Loan is being made to pay
any interest, fees, or expenses then due hereunder, in which case such Loan may
be in the amount of such interest, fees, or expenses.

 

2.3            [Intentionally Omitted].

 

2.4            Interest Rates; Payment of Principal and Interest.

 



18 

 

 

(a)           The Borrowers shall make each payment due hereunder by making, or
causing to be made, the amount thereof available to Agent’s Account, not later
than 1:00 p.m. (Pacific Time) on the date of payment, for the account of the
Lender Group. The Borrowers hereby authorize Agent, if not paid to Agent in
immediately available funds within two (2) Business Days of the date when such
payment was due, to obtain quarterly payments in respect of such interest
provided for in this Agreement or the other Loan Documents (as and when payable
hereunder or under the other Loan Documents) by debiting the Distribution
Account in an amount equal to the amount thereof. If the Borrowers fail to make
any such payment when due, each Borrower hereby authorizes and directs Agent to
charge such interest, Letters of Credit Fees, and all other fees, expenses, and
other Lender Group Expenses provided for in this Agreement or the other Loan
Documents (as and when payable hereunder or under the other Loan Documents), to
the Borrowers’ Loan Account as a Loan, and if such amounts are charged to the
Borrowers’ Loan Account as a Loan, such amounts thereafter shall accrue interest
at the rate then applicable to Base Rate Loans hereunder.

 

(i)             Unless Agent receives notice from the Administrative Borrower
prior to the date on which any payment is due to the Lenders that the Borrowers
will not make such payment in full as and when required, Agent may assume that
the Borrowers have made (or will make) such payment in full to Agent on such
date in immediately available funds and Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrowers do not make such payment in full to Agent on the date when
due, each Lender severally shall repay to Agent on demand such amount
distributed to such Lender, together with interest thereon at the Defaulting
Lender Rate for each day from the date such amount is distributed to such Lender
until the date repaid.

 

(ii)           Except as otherwise provided with respect to Defaulting Lenders
and except as otherwise provided in the Loan Documents (including agreements
between Agent and individual Lenders), aggregate principal and interest payments
shall be apportioned ratably among the Lenders (in accordance with their
respective Pro Rata Shares) and applied thereto and payments of fees and
expenses (other than fees or expenses that are for Agent’s separate account,
after giving effect to any agreements between Agent and individual Lenders)
shall be apportioned ratably among the Lenders in accordance with their
respective Pro Rata Shares. Subject to Section 2.4(a)(iv) below, all payments
shall be remitted to Agent and all such payments, and all proceeds of Collateral
received by Agent, shall be applied as follows:

 

(A)           first, to pay any fees and Lender Group Expenses then due to Agent
under the Loan Documents, until paid in full,

 

(B)           second, to pay any fees and Lender Group Expenses then due to the
Lenders under the Loan Documents, on a ratable basis, until paid in full,

 

(C)           third, ratably to pay interest due in respect of the Loans until
paid in full,

 

(D)           fourth, so long as no Event of Default has occurred and is
continuing, to pay the then due and owing principal balance of all Loans until
paid in full,

 



19 

 

 

(E)            fifth, if an Event of Default has occurred and is continuing,
ratably (i) to pay the outstanding principal balance of the Loans until paid in
full and (ii) to Agent, to be held by Agent, for the ratable benefit of Issuing
Lender and those Lenders having a Revolver Commitment, as cash collateral in an
amount up to 103% of the Letter of Credit Usage until paid in full,

 

(F)            sixth, to pay any other Obligations (other than those owed to
Defaulting Lenders), until paid in full,

 

(G)           seventh, to pay any Obligations owed to Defaulting Lenders, until
paid in full, and

 

(H)           eighth, to the Borrowers (to be wired to the Distribution Account)
or such other Person entitled thereto under applicable law.

 

(iii)          Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive.

 

(iv)          In each instance, so long as no Event of Default has occurred and
is continuing, Section 2.4(a)(ii) shall not apply to any payment made by any
Borrower to Agent and specified by such Borrower in a written notice to be for
the payment of specific Obligations then due and payable (or prepayable) under
any provision of this Agreement.

 

(v)            For purposes of the foregoing, “paid in full” means payment of
all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

 

(vi)          In the event of a direct conflict between the priority provisions
of this Section 2.4 and other provisions contained in any other Loan Document,
it is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

 

(b)           Subject to Section 2.5, each Base Rate Loan shall bear interest
upon the unpaid principal balance thereof, from and including the date advanced
or converted, to but excluding the date of conversion or repayment thereof, at a
fluctuating rate, per annum, equal to the lesser of (i) the Base Rate plus 1.25
percentage points or (ii) the Highest Lawful Rate. Any change in the interest
rate resulting from a change in the Base Rate will become effective on the day
on which each change in the Base Rate is announced by Agent. Interest due with
respect to Base Rate Loans shall be due and payable, in arrears, on each
Interest Payment Date applicable to such Loan and on the Maturity Date;
provided, that with respect to any prepayment required pursuant to Section 2.9
hereof, the interest due with respect to the amount to be prepaid in accordance
therewith and on the date required thereby, shall be calculated as the ratable
portion of the accrued interest on the amount required to be so prepaid and that
such accrued interest shall be calculated as if on or with respect to the Loan
most recently advanced prior to the date of such prepayment.

 



20 

 

 

(c)           Subject to Section 2.5, each LIBOR Rate Loan shall bear interest
upon the unpaid principal balance thereof, from the date advanced, converted, or
continued, at a rate, per annum, equal to the lesser of (i) the LIBOR Rate plus
2.25 percentage points and (ii) the Highest Lawful Rate. Interest due with
respect to each LIBOR Rate Loan shall be due and payable, in arrears, on each
Interest Payment Date applicable to that LIBOR Rate Loan and on the Maturity
Date. Anything to the contrary contained in this Agreement notwithstanding, the
Borrowers may not have more than ten (10) LIBOR Rate Loans outstanding at any
one time.

 

(d)          The Borrowers shall pay Agent (for the ratable benefit of the
Lenders with a Revolver Commitment, subject to any agreements between Agent and
individual Lenders), a Letter of Credit Fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.15(c)) which shall accrue at
a rate equal to 2.25% per annum times the Daily Balance of the Letter of Credit
Usage (the “Letter of Credit Fee”), and which shall be payable quarterly in
arrears commencing on October 1, 2019 and continuing on the first day of each
fiscal quarter thereafter.

 

(e)           Unless prepaid in accordance with the terms hereof, the
outstanding principal balance of all Loans, together with accrued and unpaid
interest thereon, shall be due and payable, in full, on the Maturity Date.

 

(f)            On the Maturity Date, the Borrowers shall provide to Agent Letter
of Credit Collateralization.

 

2.5            Default Rate. Upon the occurrence and during the continuation of
an Event of Default under Sections 7.1(a), (d) or (e) and with respect to any
other Event of Default, upon the written direction of the Required Lenders, in
each case, without affecting any of the other rights and remedies provided for
herein or in any of the other Loan Documents, (a) the unpaid principal amount of
the Loans and any other amounts owing hereunder or under the other Loan
Documents shall bear interest thereafter, at a per annum rate equal to (i) in
the case of LIBOR Rate Loans, LIBOR Rate, plus 2.00 percentage points (the
“LIBOR Rate Loan Default Rate”) or (ii) in the case of other Loans or amounts
not addressed in clause (b) below, the Base Rate, plus 2.00 percentage points,
as applicable (the “Base Rate Loan Default Rate”), and (b) the Letter of Credit
Fee shall be increased by 2.00 percentage points (the “Letter of Credit Default
Rate”). All amounts payable under this Section 2.5 shall be immediately due and
payable without the requirement of notice or demand.

 

2.6            Computation of Interest and Fees Maximum Interest Rate.

 

(a)           All interest and fees chargeable under the Loan Documents shall be
computed on the basis of a 360-day year (or a 365-day year or 366-day year, as
the case may be, for Base Rate Loans), in each case, for the actual number of
days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
Interest shall accrue from the first day of the making of a Loan (or the date on
which interest or fees or other payments are due hereunder, if applicable) to
(but not including) the date of repayment of such Loan (or the date of the
payment of interest or fees or other payments, if applicable) in accordance with
the provisions hereof.

 



21 

 

 

(b)          Anything to the contrary contained in this Agreement
notwithstanding, the Borrowers shall not be obligated to pay, and Agent shall
not be entitled to charge, collect, receive, reserve, or take interest (it being
understood that interest shall be calculated as the aggregate of all charges
which constitute interest under applicable law that are contracted for, charged,
reserved, received, or paid) in excess of the Highest Lawful Rate. During any
period of time in which the interest rates specified herein exceed the Highest
Lawful Rate, interest shall accrue and be payable at such Highest Lawful Rate;
provided, that if the interest rate otherwise applicable hereunder declines
below the Highest Lawful Rate, interest shall continue to accrue and be payable
at the Highest Lawful Rate (so long as there remains any unpaid principal with
respect to the Loans) until the interest that has been paid hereunder equals the
amount of interest that would have been paid if interest had at all times
accrued and been payable at the applicable interest rates otherwise specified in
this Agreement. For purposes of this Section 2.6, the term “applicable law”
shall mean that law in effect from time to time and applicable to this loan
transaction which lawfully permits the charging and collection of the highest
permissible, lawful, non-usurious rate of interest on such loan transaction and
this Agreement, including laws of the State of New York, to the extent
controlling, laws of the US.

 

2.7            Request for Borrowing.

 

(a)           Each Base Rate Loan shall be made on a Business Day and each LIBOR
Rate Loan shall be made on a Eurodollar Business Day.

 

(b)          Each Borrowing shall be made by a written Request for Borrowing,
which Request for Borrowing shall be irrevocable, given by an Authorized Person
by mail or e-mail (in a format bearing a copy of the signature(s) required
thereon) or by telephone (which shall be confirmed by one of the other means of
delivery), and delivered to Agent at 400 Park Avenue, 7th Floor, New York, NY
10022, e-mail address Adam.Strauss@CNB.com, telephone 917-322-0635, and such
Request for Borrowing shall attach an updated Compliance Certificate duly
executed by a Responsible Officer of FS CREIT. Each Borrowing Request shall be
made not later than the time specified below on or before the date described
below:

 

(i)             if such Borrowing is to be a Base Rate Loan, 10:00 a.m. (Pacific
Time) on the requested Funding Date (or such lesser period as agreed to by Agent
in its discretion), and such Request for Borrowing shall specify (among other
things) that a Base Rate Loan is requested and state the amount thereof; or

 



22 

 

 

(ii)            if such Borrowing is to be a LIBOR Rate Loan, 1:00 p.m. (Pacific
Time) at least one (1) Eurodollar Business Day before the date the LIBOR Rate
Loan is to be made, and such Request for Borrowing shall specify (among other
things) that a LIBOR Rate Loan is requested and state the amount and Interest
Period thereof (subject to the provisions of this Article II); provided, that no
Loan shall be available as a LIBOR Rate Loan when any Unmatured Event of Default
or Event of Default has occurred and is continuing. If the Administrative
Borrower fails to designate a Loan as a LIBOR Rate Loan in accordance herewith,
the Loan will be a Base Rate Loan. In connection with each LIBOR Rate Loan, the
Borrowers shall indemnify, defend, and hold Agent and the Lenders harmless
against any loss, cost, or expense incurred by Agent or any Lender as a result
of (a) the payment of any principal of any LIBOR Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any LIBOR Rate Loan other than on the
last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan on the date specified in
any LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, “Funding Losses”), except if caused by a Lender failing to fund.
Funding Losses shall, with respect to Agent or any Lender, be deemed to equal
the amount determined by Agent or such Lender to be the excess, if any, of (i)
the amount of interest that would have accrued on the principal amount of such
LIBOR Rate Loan (excluding margin or spread) had such event not occurred, at the
LIBOR Rate that would have been applicable thereto, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert, or continue, for the period that
would have been the Interest Period therefor), minus (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which Agent or such Lender would be offered were it to be offered, at the
commencement of such period, Dollar deposits of a comparable amount and period
in the London interbank market. A certificate of Agent or a Lender delivered to
the Administrative Borrower setting forth any amount or amounts that Agent or
such Lender is entitled to receive pursuant to this Section 2.7(b)(ii) shall be
conclusive absent manifest error.

 

(c)             If the notice provided for in clause (b) of this Section 2.7
with respect to a Base Rate Loan or a LIBOR Rate Loan is received by Agent not
later than 10:00 a.m. or 1:00 p.m. (Pacific Time), as applicable on a Business
Day or Eurodollar Business Day, as applicable, such day shall be treated as the
first Business Day or Eurodollar Business Day, as applicable, of the required
notice period. In any other event, such notice will be treated as having been
received immediately before 10:00 a.m. or 1:00 p.m. (Pacific Time), as
applicable, of the next Business Day or Eurodollar Business Day, as applicable,
and such day shall be treated as the first Business Day or Eurodollar Business
Day, as applicable, of the required notice period.

 

(d)            Each Request for Borrowing shall specify, among other
information, the intended use of the proceeds of such Loan or Letter of Credit
and the amount to be applied to each such use.

 

(e)             Promptly after receipt of a Request for Borrowing pursuant to
Section 2.7(b), Agent shall notify the Lenders of the requested Loan. Each
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Loan available to Agent in immediately available funds, to Agent’s Account, not
later than 10:00 a.m. (Pacific Time) on the Funding Date applicable thereto.
After Agent’s receipt of the proceeds of such Loans, Agent shall make the
proceeds thereof available to the Borrowers on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to the Distribution Account; provided, that Agent shall not request any
Lender to make, and no Lender shall have the obligation to make, any Loan if
Agent shall have actual knowledge that (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Loan unless such condition has been
waived or (2) the requested Loan would exceed the Availability on such Funding
Date.

 



23 

 

 

(f)             Unless Agent receives notice from a Lender on or prior to the
Closing Date or, with respect to any Loan after the Closing Date, prior to 9:00
a.m. (Pacific time) on the Funding Date of such Loan, that such Lender will not
make available as and when required hereunder to Agent for the account of the
Borrowers the amount of that Lender’s Pro Rata Share of the Loan, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to the Borrowers
on such date a corresponding amount. If and to the extent any Lender (other than
CNB) shall not have made its full amount available to Agent in immediately
available funds and Agent in such circumstances has made available to the
Borrowers such amount, that Lender shall on the Business Day following such
Funding Date make such amount available to Agent, together with interest at the
Defaulting Lender Rate for each day during such period. A notice submitted by
Agent to any Lender with respect to amounts owing under this subsection shall be
conclusive, absent manifest error. If such amount is so made available, such
payment to Agent shall constitute such Lender’s Loan on the date of Loan for all
purposes of this Agreement. If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify the Borrowers of such
failure to fund and, upon demand by Agent, the Borrowers shall pay such amount
to Agent for Agent’s account, together with interest thereon for each day
elapsed since the date of such Loan, at a rate per annum equal to the interest
rate applicable at the time to the Loans composing such Loan, without in any way
prejudicing the rights and remedies of the Borrowers against the Defaulting
Lender. The failure of any Lender to make any Loan on any Funding Date shall not
relieve any other Lender of any obligation hereunder to make a Loan on such
Funding Date, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on any Funding Date.

 



24 

 

 

(g)            Notwithstanding the provisions of Section 2.4(a)(ii), Agent shall
not be obligated to transfer to a Defaulting Lender any payments made by any
Borrower to Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments (A) first, to Issuing Lender, to the extent of the
portion of a L/C Disbursement that was required to be, but was not, paid by the
Defaulting Lender, (B) second, to each Non-Defaulting Lender ratably in
accordance with their Revolver Commitments (but, in each case, only to the
extent that such Defaulting Lender’s portion of a Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (C) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of the
Borrowers (upon the request of the Borrowers and subject to the conditions set
forth in Section 3.2) as if such Defaulting Lender had made its portion of Loans
(or other funding obligations) hereunder and (D) from and after the date on
which all other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (G) of Section 2.4(a)(ii). Subject to the foregoing, Agent
may hold and, in its Permitted Discretion, re-lend to the Borrowers for the
account of such Defaulting Lender the amount of all such payments received and
retained by Agent for the account of such Defaulting Lender. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents
(including the calculation of Pro Rata Share in connection therewith) and for
the purpose of calculating the fee payable under Section 2.11(b), such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Revolver Commitment shall be deemed to be zero; provided, that the foregoing
shall not apply to any of the matters governed by Section 12.2(a)(i) through
(iii). The provisions of this Section 2.7(g) shall remain effective with respect
to such Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, Issuing Lender, and the Borrowers shall have
waived, in writing, the application of this Section 2.7(g) to such Defaulting
Lender or (z) the date on which such Defaulting Lender makes payment of all
amounts that it was obligated to fund hereunder, pays to Agent all amounts owing
by Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder. The operation of this
Section 2.7(g) shall not be construed to increase or otherwise affect the
Revolver Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Borrower of its duties and
obligations hereunder to Agent, Issuing Lender, or to the Lenders other than
such Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that
it was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle the Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Revolver Commitment and Loans of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (including (1) all interest, fees, and other amounts that may be due
and payable in respect thereof, and (2) an assumption of its Pro Rata Share of
its participation in the Letters of Credit); provided, that any such assumption
of the Revolver Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups’ or the Borrowers’ rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund. In the event of a direct conflict between the priority
provisions of this Section 2.7(g) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.7(g) shall control and govern.

 

(h)            Agent, as a non-fiduciary agent for the Borrowers, shall maintain
a register showing the principal amount of the Loans, owing to each Lender and
the interests therein of each Lender, from time to time and such records shall,
absent manifest error, conclusively be presumed to be correct and accurate.

 

(i)              All Loans shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Loan (or other extension of credit) hereunder, nor shall any Revolver
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder and (ii) no failure by any
Lender to perform its obligations hereunder shall excuse any other Lender from
its obligations hereunder.

 



25 

 

 

2.8           Conversion or Continuation.

 

(a)             Subject to the provisions of clause (d) of this Section 2.8 and
the provisions of Section 2.14, Administrative Borrower shall have the option to
(i) convert all or any portion of the outstanding Base Rate Loans equal to
$250,000, and integral multiples of $100,000 in excess of such amount, to a
LIBOR Rate Loan, (ii) convert all or any portion of the outstanding LIBOR Rate
Loans equal to $100,000 and integral multiples of $100,000 in excess of such
amount, to a Base Rate Loan and (iii) upon the expiration of any Interest Period
applicable to any of its LIBOR Rate Loans, continue all or any portion of such
LIBOR Rate Loan equal to $100,000, and integral multiples of $100,000 in excess
of such amount, as a LIBOR Rate Loan, and the succeeding Interest Period of such
continued Loan shall commence on the expiration date of the Interest Period
previously applicable thereto; provided, that a LIBOR Rate Loan only may be
converted or continued, as the case may be, on the expiration date of the
Interest Period applicable thereto unless the Borrowers pay any Breakage Costs
incurred by the Lender; provided further, that no outstanding Loan may be
continued as, or be converted into, a LIBOR Rate Loan when any Unmatured Event
of Default or Event of Default has occurred and is continuing; provided further,
that if, before the expiration of an Interest Period of a LIBOR Rate Loan,
Administrative Borrower fails to timely deliver the appropriate Request for
Conversion/Continuation, such LIBOR Rate Loan automatically shall be converted
to a Base Rate Loan. A certificate of Agent or a Lender delivered to the
Administrative Borrower setting forth any amount or amounts that Agent or such
Lender is entitled to receive as Breakage Costs shall be conclusive absent
manifest error.

 

(b)            The Administrative Borrower shall by mail, e-mail (in a format
bearing a copy of the signature(s) required thereon) or by telephone (which
shall be confirmed by one of the other means of delivery) deliver a Request for
Conversion/Continuation to Agent (i) no later than 10:00 a.m. (Pacific time) on
the proposed conversion date (in the case of a conversion to a Base Rate Loan)
and (ii) no later than 1:00 p.m. (Pacific time) one (1) Eurodollar Business Day
before (in the case of a conversion to, or a continuation of, a LIBOR Rate
Loan). A Request for Conversion/Continuation shall specify (x) the proposed
conversion or continuation date (which shall be a Business Day or a Eurodollar
Business Day, as applicable), (y) the amount and type of the Loan to be
converted or continued and (z) the nature of the proposed conversion or
continuation.

 

(c)             Any Request for Conversion/Continuation (or telephonic notice in
lieu thereof) shall be irrevocable and the Borrowers shall be obligated to
convert or continue in accordance therewith.

 

(d)            No Loan (or portion thereof) may be converted into, or continued
as, a LIBOR Rate Loan with an Interest Period that ends after the Maturity Date.

 

2.9           Mandatory Repayment.

 

(a)             The Revolver Commitments, including any commitment to issue any
Letter of Credit, shall terminate on the Maturity Date, and all Loans, all
interest that has accrued and remains unpaid thereon, all contingent
reimbursement obligations of the Borrowers with respect to outstanding Letters
of Credit, all unpaid fees, costs, or expenses that are payable hereunder or
under any other Loan Document, and all other Obligations immediately shall be
due and payable in full, without notice or demand (including providing Letter of
Credit Collateralization), on the Maturity Date.

 



26 

 

 

(b)            If on any date, the sum of the then outstanding Revolving Credit
Facility Usage and the then aggregate Letter of Credit Usage exceeds the then
extant amount of the Maximum Revolver Amount, then, and in each such event, the
Borrowers shall repay the Obligations in the amount of such excess to Agent for
the benefit of the Lenders within three (3) Business Days of the date when such
excess first occurs.

 

(c)             In the event that, on any date, the sum of (A) the Revolving
Credit Facility Usage plus (B) the Letter of Credit Usage exceeds the Borrowing
Base, then, and in each such event, the Borrowers shall repay the Obligations in
the amount of such excess to Agent, for the benefit of the Lenders within three
(3) Business Days of the date when such excess first occurs.

 

(d)            The Borrowers shall repay to Agent, for the benefit of the
Lenders, each Loan in full in immediately available funds, in each case within
180 days after the relevant Funding Date (each, a “Repayment Date”).

 

2.10         Voluntary Prepayments; Termination and Reduction in Commitments.

 

(a)             The Borrowers shall have the right, at any time and from time to
time, to prepay the Loans without penalty or premium. The Administrative
Borrower shall give Agent written notice not less than one (1) Business Day
prior to any such prepayment with respect to Base Rate Loans and not less than
three (3) Eurodollar Business Days prior written notice of any such prepayment
with respect to LIBOR Rate Loans. In each case, such notice shall specify the
date on which such prepayment is to be made (which shall be a Business Day or
Eurodollar Business Day, as applicable), and the amount of such prepayment. Each
such prepayment shall be in an aggregate minimum amount of $250,000 and shall
include interest accrued on the amount prepaid to, but not including, the date
of payment in accordance with the terms hereof (or, in each case, such lesser
amount constituting the amount of all Loans then outstanding). The foregoing to
the contrary notwithstanding, (x) the Borrowers may not make a partial principal
prepayment on a LIBOR Rate Loan and (y) the Borrowers may prepay the full
outstanding principal balance on a LIBOR Rate Loan prior to the end of the
Interest Period; provided, that such prepayment shall be subject to
Section 2.7(b)(ii).

 

(b)            The Borrowers shall have the option, at any time upon three (3)
Business Days prior written notice by the Administrative Borrower to Agent, to
terminate this Agreement and terminate the Revolver Commitments hereunder by
paying to Agent, in cash, the Obligations in full (including providing Letter of
Credit Collateralization); provided, that the Revolver Commitments shall not be
terminated if after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10(a), the aggregate amount of the Revolving Credit
Facility Usage and aggregate Letter of Credit Usage would exceed the aggregate
amount of the Revolver Commitments. Promptly following receipt of any notice,
Agent shall advise the Lenders of the contents thereof. Each notice delivered by
the Administrative Borrower pursuant to this Section 2.10(b) shall be
irrevocable; provided, that a notice of termination of the Revolver Commitments
delivered by the Administrative Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Administrative Borrower (by notice to Agent on
or prior to the specified effective date) if such condition is not satisfied. If
the Borrower has sent a notice of termination pursuant to the provisions of this
Section, then (subject to the proviso in the preceding sentence) the Revolver
Commitments shall terminate and the Borrowers shall be obligated to repay the
Obligations in full on the date set forth as the date of termination of this
Agreement in such notice (including providing Letter of Credit
Collateralization). Any termination of the Revolver Commitments shall be
permanent.

 



27 

 

 

(c)           The Borrowers shall have the option, at any time upon three (3)
Business Days’ prior written notice by Administrative Borrower to Agent, to
reduce the Revolver Commitments in increments of $1,000,000, provided that in no
event shall the Revolver Commitments be reduced to less than $5,000,000 pursuant
to this Section 2.10(c). Promptly following receipt of any notice, Agent shall
advise the Lenders of the contents thereof. Each notice delivered by
Administrative Borrower pursuant to this Section 2.10(c) shall be irrevocable;
provided that such notice may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrowers (by notice to Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

2.11        Fees.

 

(a)           Unused Commitment Fee. An unused commitment fee shall be due and
payable by Borrowers to the Agent for the account of the Lenders quarterly in
arrears, on the first day of each fiscal quarter, in an amount equal to the
result of the sum of the Unused Line Fee for each day during such fiscal
quarter.

 

(b)           Closing Fee. A closing fee shall be due and payable by the
Borrowers to Agent for the account of the Lenders in full on the Closing Date in
an amount equal to $25,000.00 (the “Closing Fee”).

 

(c)           Extension Fee. On the effective date of any extension of the
Maturity Date pursuant to Section 2.20 (such date, the “Extension Effective
Date”), the Borrowers shall pay to the Agent, for the account of each Lender, an
extension fee (the “Extension Fee”) in an amount to be agreed between the
Administrative Borrower and Agent.

 

(d)           Increase Fee. On any Increase Effective Date, the Borrowers shall
pay to the Agent, for the account of each Lender, an increase fee (the “Increase
Fee”) in an amount to be agreed between the Administrative Borrower and Agent.

 

2.12         Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of the Borrowers (the “Loan
Account”) on which the Borrowers will be charged with all Loans made by the
Lenders (or Agent on behalf thereof) to the Borrowers or for any Borrower’s
account, the Letters of Credit issued by Issuing Lender for any Borrower’s
account, and with all other payment Obligations hereunder or under the other
Loan Documents, including, accrued interest, fees and expenses. Agent shall
render statements regarding the Loan Account to the Administrative Borrower,
including principal, interest, fees, and including an itemization of all
expenses owing, and such statements shall be conclusively presumed to be correct
and accurate (absent manifest error) and constitute an account stated between
the Borrowers and Agent unless, within 30 days after receipt thereof by the
Administrative Borrower, the Administrative Borrower shall deliver to Agent
written objection thereto describing the error or errors contained in any such
statements.

 



28 

 

 

2.13        Increased Costs.

 

(a)             If after the Closing Date, the adoption of, or any change in,
any applicable law, rule, or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by Agent or the Lenders
(or their Affiliates) with any request, guideline, or directive (irrespective of
whether having the force of law) of any governmental authority (a “Regulatory
Change”) shall impose, modify, or deem applicable any reserve, special deposit,
or similar requirement (including any such requirement imposed by the Federal
Reserve Board, but excluding with respect to any LIBOR Rate Loan any such
requirement included in the calculation of the Base LIBOR Rate, as applicable)
against Assets of, deposits with, or for the account of, or credit extended by,
Agent or the Lenders (or their Affiliates) or shall impose on Agent or the
Lenders (or their Affiliates) or the interbank eurodollar market any other
condition affecting its LIBOR Rate Loans, as applicable, or its obligation to
make LIBOR Rate Loans, as applicable, then, Agent may, by written notice given
to the Administrative Borrower, require the Borrowers to pay to the Lender Group
such additional amounts as shall compensate the Lender Group for any such
increased cost, reduction, loss, or expense incurred by the Lender Group in
connection with the Loans. Any such request for compensation by Agent under this
Section 2.13 shall set forth the basis of calculation thereof and shall, in the
absence of manifest error, be conclusive and binding for all purposes.

 

(b)            Notwithstanding anything herein to the contrary, (i) the issuance
of any rules, regulations or directions under the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith after the date of this Agreement
and (ii) all requests, rules, guidelines or directives concerning capital
adequacy promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
US or foreign regulatory authorities shall, in each case, be deemed to be change
in law, rule, regulation or guideline for purposes of Sections 2.8 and 2.13 and
the protection of Sections 2.8 and 2.13 shall be available to each Lender and
Issuing Lender regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed, so long as it shall be
customary for lenders or issuing banks affected thereby to comply therewith.
Notwithstanding anything to the contrary contained herein, the Borrowers shall
not be required to compensate any Lender pursuant to this Section 2.13 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrowers of the change in law, rule, regulation or
guideline giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor.

 

2.14         Suspension of LIBOR Rate Loans. If Agent, on any Eurodollar
Business Day, is unable to determine the Base LIBOR Rate applicable for a new,
continued, or converted LIBOR Rate Loan for any reason, or any law, regulation,
or governmental order, rule or determination, makes it unlawful for any Lender
to make a LIBOR Rate Loan, Borrower’s right to select LIBOR Rate Loans will be
suspended until Agent is again able to determine the Base LIBOR Rate or such
Lender is able to make LIBOR Rate Loans, as the case may be. During such
suspension, new Loans, outstanding Base Rate Loans, and LIBOR Rate Loans whose
Interest Periods terminate may only be Base Rate Loans. Any such determination
shall, in the absence of manifest error, be conclusive and binding for all
purposes.

 



29 

 

 

2.15         Letters of Credit.

 

(a)             Subject to the terms and conditions of this Agreement, Issuing
Lender agrees to issue letters of credit for the account of any Borrower (each,
a “Letter of Credit”). Each request for the issuance of a Letter of Credit, or
the amendment, renewal, or extension of any outstanding Letter of Credit, shall
be made in writing by an Authorized Person and delivered to Issuing Lender and
Agent via hand delivery or other electronic method of transmission reasonably in
advance of the requested date of issuance, amendment, renewal, or extension.
Each such request shall be in form and substance satisfactory to Issuing Lender
in its reasonable discretion and shall specify (i) the amount of such Letter of
Credit, (ii) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (iii) the expiration date of such Letter of Credit, (iv) the
name and address of the beneficiary thereof, and (v) such other information
(including, in the case of an amendment, renewal, or extension, identification
of the outstanding Letter of Credit to be so amended, renewed, or extended) as
shall be necessary to prepare, amend, renew, or extend such Letter of Credit.
Agent shall have no obligation to issue a Letter of Credit if any of the
following would result after giving effect to the issuance of such requested
Letter of Credit:

 

(i)             the aggregate Letter of Credit Usage would exceed the result of
(A) the Borrowing Base less (B) the Revolving Credit Facility Usage,

 

(ii)            the aggregate Letter of Credit Usage would exceed the Maximum
Revolver Amount less the Revolving Credit Facility Usage, or

 

(iii)           the Letter of Credit Usage would exceed an amount equal to 25%
of the Revolver Commitment or such greater amount as the Agent may agree in its
sole discretion.

 

Each Letter of Credit shall be in form and substance acceptable to Issuing
Lender (in the exercise of its reasonable discretion), including the requirement
that the amounts payable thereunder must be payable in Dollars. If Issuing
Lender is obligated to advance funds under a Letter of Credit, the Borrowers
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 1:00 p.m. (Pacific
time) on the date that such L/C Disbursement is made, if the Administrative
Borrower shall have received written or telephonic notice of such L/C
Disbursement prior to 10:00 a.m. (Pacific time) on such date, or, if such notice
has not been received by the Administrative Borrower prior to such time on such
date, then not later than 1:00 p.m. (Pacific time) on the Business Day that the
Administrative Borrower receives such notice, if such notice is received prior
to 10:00 a.m. (Pacific time) on the date of receipt, and, in the absence of such
reimbursement, the L/C Disbursement immediately and automatically shall be
deemed to be a Loan hereunder and, thereafter, shall bear interest at the rate
then applicable to Loans that are Base Rate Loans under Section 2.4(b). To the
extent an L/C Disbursement is deemed to be a Loan hereunder, each Borrower’s
obligation to reimburse such L/C Disbursement shall be discharged and replaced
by the resulting Loan. Promptly following receipt by Agent of any payment from
the Borrowers pursuant to this paragraph, Agent shall distribute such payment to
the Issuing Lender.

 



30 

 

 

(b)           Each Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group harmless from any loss, cost, expense, or liability, and
reasonable attorneys’ fees incurred by the Lender Group arising out of or in
connection with any Letter of Credit; provided, that no Borrower shall be
obligated hereunder to indemnify for any loss, cost, expense, or liability to
the extent that it is caused by the gross negligence or willful misconduct of
the Issuing Lender or any other member of the Lender Group. Each Borrower agrees
to be bound by the Issuing Lender’s interpretations of any Letter of Credit
issued by Issuing Lender to or for any Borrower’s account, even though this
interpretation may be different from the Borrower’s own, and the Borrower
understand and agree that the Lender Group shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following the
Borrower’s instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto. The Borrower hereby
acknowledges and agrees that the Lender Group shall not be responsible for
delays, errors, or omissions resulting from the malfunction of equipment in
connection with any Letter of Credit.

 

(c)           Any and all charges, commissions, fees, and costs incurred by
Issuing Lender relating to Letters of Credit shall be Lender Group Expenses for
purposes of this Agreement and immediately shall be reimbursable by the Borrower
to Agent for the account of the Issuing Lender; it being acknowledged and agreed
by the Borrower that, (i) as of the Closing Date, the issuance charge imposed by
Issuing Lender shall be in an amount equal to 0.125% per annum times the undrawn
amount of each Letter of Credit and (ii) the Issuing Lender also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

 

(d)           If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority or (ii) compliance by the
Lender Group with any direction, request, or requirement (irrespective of
whether having the force of law) of any Governmental Authority or monetary
authority including, Regulation D of the Federal Reserve Board as from time to
time in effect (and any successor thereto):

 

(i)              any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued hereunder, or

 

(ii)            there shall be imposed on the Lender Group any other condition
regarding any Letter of Credit issued pursuant hereto,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify the Borrower, and the Borrower shall pay on demand such amounts as Agent
may specify to be necessary to compensate the Lender Group for such additional
cost or reduced receipt, together with interest on such amount from the date of
such demand until payment in full thereof at the rate then applicable to Base
Rate Loans hereunder. The determination by Agent of any amount due pursuant to
this Section, as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.
Notwithstanding anything to the contrary contained herein, the Borrowers shall
not be required to compensate any Lender pursuant to this Section 2.15(d) for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender notifies the Borrowers of the change in law, rule, regulation
or guideline giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor.

 



31 

 

 

2.16         Funding Sources. Nothing herein shall be deemed to obligate the
Lenders (or Agent on behalf thereof) to obtain the funds to make any Loan in any
particular place or manner and nothing herein shall be deemed to constitute a
representation by Agent or any Lender that it has obtained or will obtain such
funds in any particular place or manner.

 

2.17         Place of Loans. All Loans made hereunder shall be disbursed by
credit to the Distribution Account or as may otherwise be agreed to between the
Administrative Borrower and Agent.

 

2.18         Survivability. The Borrowers’ obligations under Section 2.13 hereof
shall survive repayment of the Loans made hereunder and termination of the
Revolver Commitments for a period of 180 days after such repayment and
termination.

 

2.19         Term and Termination. Subject to a Lender’s right to cease making
Loans to the Borrower upon or after the occurrence and during the continuance of
an Event of Default and unless terminated as provided elsewhere in this
Agreement, this Agreement shall be in effect for a period commencing on the
Closing Date through and including the Maturity Date (the “Term”).

 

2.20         Extension of Maturity Date. The Borrowers shall have the option to
extend the Maturity Date then in effect for additional terms to be agreed
between the Administrative Borrower and Agent, subject to satisfaction of the
following conditions precedent:

 

(a)           each of Agent and the Lenders consents to the extension in its
sole discretion;

 

(b)           the Borrowers shall have paid an Extension Fee, if any, to Agent
for the benefit of the Lenders;

 

(c)            no Event of Default or Unmatured Event of Default shall have
occurred and be continuing on the date on which notice is given in accordance
with the following clause (g) or as of the effective date of such extension and
immediately after giving effect thereto;

 

(d)           on the date on which notice is given in accordance with the
following clause (g) and as of the effective date of such extension and
immediately after giving effect thereto, the representations and warranties set
forth herein and in the other Loan Documents are true and correct in all
material respects with the same force and effect as if made on and as of such
date (except to the extent that such representations and warranties expressly
relate to an earlier date); provided that if a representation or warranty is
qualified as to materiality, with respect to such representation or warranty,
the foregoing materiality qualifier shall be disregarded for the purposes of
this condition;

 



32 

 

 

(e)           no event shall have occurred or shall be pending or overtly
threatened as of the date on which notice is given in accordance with the
following clause (g) or as of the effective date of such extension and
immediately after giving effect thereto that could reasonably be expected to
have a Material Adverse Effect upon the Borrowers;

 

(f)            the Borrowers shall have delivered a legal opinion in form and
substance reasonably satisfactory to Agent; and

 

(g)           the Administrative Borrower shall have delivered a written request
with respect to the extension of the Maturity Date to Agent not less than thirty
(30) days prior to the Maturity Date then in effect (which shall be promptly
forwarded by Agent to each Lender).

 

2.21         Increases. Upon written notice to Agent and each Lender, the
Administrative Borrower may from time to time request to increase the aggregate
Revolver Commitments in an aggregate amount not to exceed $15,000,000 (each such
requested increase, an “Increase”). Such written notice shall specify (i) the
amount of the requested increase, which amount shall not be less than $5,000,000
and (ii) the time period within which each Lender is requested to respond (which
shall in no event be less than thirty (30) days from the date of delivery of
such notice to such Lender) and (iii) the requested effective date of such
Increase (such date, the “Increase Effective Date”). Each Lender shall notify
the Agent within such time period whether or not it agrees, in its sole
discretion, to increase its Revolver Commitment in an amount equal to its Pro
Rata Share of such requested Increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Revolver
Commitment. No Lender shall be obligated to provide any Increase, and it may
decline such request in its sole discretion. If, and only if, all of the Lenders
agree to such Increase, then, upon Agent’s receipt of the Increase Fee in
respect of such Increase and the satisfaction of such other terms and conditions
as the Agent and the Borrower shall mutually agree, including but not limited
receipt by Agent of a customary legal opinion, (a) each Lender’s Revolver
Commitment shall automatically increase by an amount equal to its Pro Rata Share
of such Increase and (b) the Maximum Revolver Amount shall automatically
increase by an amount equal to such Increase, in each case, on the Increase
Effective date.

 

2.22         LIBOR Successor Rate. Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, if Agent reasonably determines that:

 

(a)           adequate and reasonable means do not exist for ascertaining any
interest rate specified herein based on London Interbank Offered Rates (“LIBOR”)
for any requested Interest Period, including, without limitation, because LIBOR
is not available or published on a current basis and such circumstances are
unlikely to be temporary (such specific date, the “LIBOR Suspension Date”); or

 

(b)          the administrator of LIBOR or a Governmental Authority having
jurisdiction over Agent has made a public statement identifying a specific date
after which LIBOR shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability Date”)
(the events specified in the foregoing clauses (a) and (b), the “LIBOR
Suspension Events”);

 



33 

 

 

then, LIBOR shall be replaced hereunder with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated commercial credit facilities for
such alternative benchmarks (any such proposed rate or such other rate as
specified below, a “LIBOR Successor Rate”), together with any LIBOR Successor
Rate Conforming Changes as agreed by the Administrative Borrower and the Agent,
with such replacement to be agreed to by Agent and the Administrative Borrower,
each acting in good faith, prior to the LIBOR Suspension Date or the Scheduled
Unavailability Date (as applicable) and effective along with the LIBOR Successor
Rate changes at 12:01 a.m. (New York time) on the LIBOR Suspension Date or the
Scheduled Unavailability Date (as applicable); provided, however, if no LIBOR
Successor Rate has been agreed to by Agent and the Administrative Borrower prior
to the LIBOR Suspension Date or the Scheduled Unavailability Date (as
applicable), then all principal outstanding hereunder on the LIBOR Suspension
Date or the Scheduled Unavailability Date (as applicable) shall bear interest at
the Base Rate until such an agreement is reached; notwithstanding any other
provision of this Agreement, any LIBOR Successor Rate shall provide that in no
event shall such LIBOR Successor Rate be less than zero percent per annum.

 

2.23         Appointment of FS CREIT as Agent for Borrowers. Each Borrower
hereby irrevocably appoints FS CREIT to act as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”), which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Unless otherwise specifically stated to the contrary in this Agreement
or any other Loan Document, each Borrower hereby irrevocably appoints and
authorizes Administrative Borrower (a) to request all Loans and other credit
extensions (including, without limitation, the selection, conversion and
continuation of interest rates and interest periods applicable thereto) and to
take such action as Administrative Borrower deems appropriate on its behalf to
obtain such Loans and other credit extensions, (b) to receive and make all
notices from or to Agent and the Lenders pursuant to this Agreement or any of
the other Loan Documents related such extensions of credit, and (c) to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement. Administrative Borrower may perform any of its duties
hereunder by or through its agents or employees. In performing its functions and
duties hereunder, Administrative Borrower shall act solely on behalf of each
Borrower hereunder and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for Agent or
the Lenders. Agent and the Lenders shall be entitled to rely on all notices,
requests, consents, certifications and/or authorizations or other similar acts
delivered or taken by Administrative Borrower for or on behalf of any Borrower
pursuant to this section or the other Loan Documents without inquiry and as if
such notices, requests, consents, certifications and/or authorizations or other
similar acts were authorized to be delivered on behalf of each Borrower. It is
understood that the handling of the Loan Account in a combined fashion, as more
fully set forth herein, is done solely as an accommodation to Borrowers in order
to utilize the collective borrowing powers of Borrowers in the most efficient
and economical manner and at their request, and that Agent and the Lenders shall
not incur liability to any Borrower as a result hereof. Each Borrower expects to
derive benefit, directly or indirectly, from the handling of the Loan Account in
a combined fashion since the successful operation of each Borrower is dependent
on the continued successful performance of the integrated group. To induce Agent
and the Lenders to do so, and in consideration thereof, each Borrower hereby
jointly and severally agrees to indemnify Agent and the Lenders and hold Agent
and the Lenders harmless against any and all liability, expense, loss or claim
of damage or injury, made against Agent and the Lenders by any Borrower or by
any third party whosoever, arising from or incurred by reason of (a) the
handling of the Loan Accounts of Borrowers as herein provided, or (b) Agent’s or
the Lenders’ relying on any instruction of Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 2.23 with respect to any liability that
has been finally determined by a court of competent jurisdiction to have
resulted primarily from the gross negligence, fraud or willful misconduct of
such Agent-Related Person or Lender-Related Person, as the case may be.

 



34 

 

 

2.24         Joint and Several Liability of Borrowers.

 

(a)           Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by Agent, and the Lenders under this Agreement,
for the mutual benefit, directly and indirectly, of each Borrower and in
consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.

 

(b)          Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.24), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

 

(c)           If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

 

(d)          Obligations of each Borrower under the provisions of this Section
2.24 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.24(d)) or any other circumstances whatsoever.

 



35 

 

 

(e)           Except as otherwise expressly provided in this Agreement or any
other Loan Document, each Borrower hereby waives notice of acceptance of its
joint and several liability, notice of any Loans made under or pursuant to this
Agreement, notice of the occurrence of any Unmatured Event of Default, Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by Agent or Lenders under or in respect of
any of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement or any other Loan Document). Each
Borrower’s joint and several obligations hereunder shall be unconditional
irrespective of any extension or postponement of the time for the payment of any
of the Obligations, the acceptance of any partial payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by Agent or Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower’s joint and several obligations
hereunder shall be unconditional irrespective of any other action or delay in
acting or failure to act on the part of any Agent or Lender with respect to the
failure by any Borrower to comply with any of its respective Obligations,
including, without limitation, any Agent’s or Lender’s failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations, which might, but for the provisions of this
Section 2.24 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this Section
2.24, it being the intention of each Borrower that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of each Borrower under
this Section 2.24 shall not be discharged except by performance and then only to
the extent of such performance. The Obligations of each Borrower under this
Section 2.24 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or Agent or Lender.

 

(f)            Each Borrower represents and warrants to Agent and Lenders that
such Borrower is currently informed of the financial condition of Borrowers and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

 

(g)           The provisions of this Section 2.24 are made for the benefit of
Agent, and the Lenders, and their respective successors and assigns, and may be
enforced by it or them from time to time against any or all Borrowers as often
as occasion therefor may arise and without requirement on the part of Agent, the
Lenders, or any of their successors or assigns first to marshal any of its or
their claims or to exercise any of its or their rights against any Borrower or
to exhaust any remedies available to it or them against any Borrower or to
resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.24 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.24 will forthwith be reinstated in effect, as though such payment
had not been made

 



36 

 

 

(h)            Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agent or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or the
Lenders hereunder are hereby expressly made subordinate and junior in right of
payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor. For the avoidance of
doubt, nothing in this clause (h) shall restrict or prohibit any distribution,
dividend or investment permitted by Section 6.3 or 6.4.

 

(i)              Each Borrower hereby agrees that after the occurrence and
during the continuance of any Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for Agent,
and such Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(a).

 

Article III

CONDITIONS TO LOANS

 

3.1           Conditions Precedent to Initial Loan. This effectiveness of this
Agreement is subject to the fulfillment, to the reasonable satisfaction of Agent
and its counsel, of each of the following conditions (unless otherwise waived by
Agent):

 

(a)             Agent shall have received this Agreement and each other Loan
Document, executed and delivered by each Borrower and each Lender;

 

(b)            Agent shall have received a UCC search from the Secretary of
State of the state of each Borrower’s organization, the results of which shall
be satisfactory to Agent, and shall have filed a UCC-1 financing statement in
such state, in form and substance satisfactory to Agent with respect to each
Borrower;

 

(c)             Agent shall have received a certificate of status with respect
each Borrower dated within 20 days of the date of this Agreement, such
certificate to be issued by the Secretary of State of the State of the state of
each Borrower’s organization, which certificate shall indicate that such
Borrower is in good standing in such state;

 



37 

 

 

(d)            Agent shall have received a true and correct copy of (i) the
certificate of incorporation of FS CREIT and Charter, and (ii) the certificate
of formation of Finance Holdings, in each case, certified by the Secretary of
State of the State of the state of each Borrower’s organization within 20 days
of the date of this Agreement;

 

(e)             Agent shall have received a true and correct copy of (i) the
Bylaws, certified by a Responsible Officer of FS CREIT as being a true, correct
and complete copy thereof, as in effect as of the date of this Agreement and
(ii) the operating agreement of Finance Holdings certified by a Responsible
Officer of Finance Holdings as being a true, correct and complete copy thereof,
as in effect as of the date of this Agreement;

 

(f)             Agent shall have received a true and correct copy of the
Advisory Agreements, certified by a Responsible Officer of FS CREIT as being a
true, correct and complete copy thereof, as in effect as of the date of this
Agreement;

 

(g)            Agent shall have received a certificate of a Responsible Officer
of the Borrowers (i) attesting to the written consent of the board of directors
or similar governing body of such Borrower authorizing the execution, delivery,
and performance of this Agreement and the other Loan Documents and (ii)
attesting to the incumbency and signatures of the Responsible Officers of such
Borrower executing on behalf of such Borrower this Agreement and the other Loan
Documents.

 

(h)            Agent shall have received full payment of all of the
out-of-pocket fees, costs, and expenses of Agent (including the reasonable and
documented fees and expenses of Agent’s counsel) incurred in connection with the
preparation, negotiation, execution, and delivery of this Agreement and the
other Loan Documents;

 

(i)              Agent shall have received the written opinions, dated the date
of this Agreement, of counsel to the Borrowers, in form and substance
satisfactory to Agent and its counsel;

 

(j)              Agent shall have received a certificate executed by a
Responsible Officer of each Borrower to the effect that such Borrower has
obtained all orders, consents, approvals, and other authorizations and has made
all filings and other notifications (governmental or otherwise) as may be
required in connection with the transactions contemplated by the Loan Documents;

 

(k)            no litigation, inquiry, other action or proceeding (governmental
or otherwise), or injunction or other restraining order shall be pending or
overtly threatened that could reasonably be expected to have, in the reasonable
opinion of Agent, a Material Adverse Effect;

 

(l)              Agent shall have received a Compliance Certificate duly
executed by a Responsible Officer of Administrative Borrower;

 

(m)          Agent shall have received a Beneficial Ownership Certification with
respect to the Borrowers at least two (2) Business Days prior to the Closing
Date;

 



38 

 

 

(n)            Agent shall have received a Control Agreement with respect to the
Distribution Account; and

 

(o)            all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered or
executed or recorded and shall be in form and substance reasonably satisfactory
to Agent and its counsel.

 

3.2            Conditions Precedent to All Loans. In addition to the
satisfaction or waiver of the conditions set forth in Section 3.1, the
obligation of the Lender Group (or any member thereof) to make each Loan
hereunder is subject to the fulfillment, at or prior to the time of the making
of such Loan, of each of the following conditions:

 

(a)             the representations and warranties of each Borrower contained in
this Agreement and the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such Loan
as though made on and as of such date (except to the extent that such
representations and warranties solely relate to an earlier date);

 

(b)            no Event of Default or Unmatured Event of Default shall have
occurred and be continuing on the date of such Loan, nor shall either result
from the making of such Loan;

 

(c)             the Administrative Borrower shall have delivered to Agent a
Request for Borrowing pursuant to the terms of Section 2.7 hereof; and

 

(d)            no event shall have occurred or shall be pending or overtly
threatened that could reasonably be expected to have a Material Adverse Effect
upon the Borrowers.

 

39 

 

 

Article IV

REPRESENTATIONS AND WARRANTIES

 

Each Borrower makes the following representations and warranties which shall be
true, correct, and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date hereof, and shall be true, correct, and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the Closing Date, at and as
of the date of each Loan made thereafter, and at and as of the date of each
issuance of, renewal of, or amendment to any Letter of Credit, as though made on
and as of the date of the making of such Loan or at and as of the date of such
issuance of, renewal of, or amendment to any Letter of Credit (except to the
extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit:

 

4.1            Due Organization. FS CREIT is a corporation duly organized and in
good standing under the laws of the State of Maryland. Finance Holdings is a
limited liability company duly organized and validly existing in good standing
under the laws of the State of Delaware. Each Borrower is duly qualified to
conduct business in all jurisdictions where its failure to do so could
reasonably be expected to have a Material Adverse Effect on such Borrower.

 

4.2            Interests in FS CREIT. All common and preferred share interests
of the FS CREIT are owned by the Investors.

 

4.3            Requisite Power and Authorization. Each Borrower has all
requisite organizational power to execute and deliver this Agreement and the
other Loan Documents and to borrow the Loans provided for in this Agreement.
Each Borrower has all material governmental licenses, authorizations, consents,
and approvals necessary to own and operate its Assets and to carry on its
businesses as now conducted and as proposed to be conducted. The execution,
delivery, and performance of this Agreement and the other Loan Documents to
which it is a party by FS CREIT have been duly authorized by the board of
directors of FS CREIT and all necessary organizational action in respect thereof
has been taken, and the execution, delivery, and performance thereof do not
require any consent or approval of any other manager or shareholder of FS CREIT
that has not been obtained. The execution, delivery, and performance of this
Agreement and the other Loan Documents to which it is a party by Finance
Holdings have been duly authorized by the member of Finance Holdings and all
necessary limited liability company action in respect thereof has been taken,
and the execution, delivery, and performance thereof do not require any consent
or approval of any other manager or member of Finance Holdings that has not been
obtained.

 

4.4            Binding Agreements. This Agreement has been duly executed and
delivered by each Borrower and constitutes, and the other Loan Documents, when
executed and delivered by such Borrower, will constitute, the legal, valid, and
binding obligations of such Borrower, enforceable against such Borrower in
accordance with their terms, except as the enforceability hereof or thereof may
be affected by: (a) bankruptcy, insolvency, reorganization, moratorium, or other
similar laws affecting the enforcement of creditors’ rights generally, and (b)
the limitation of certain remedies by certain equitable principles of general
applicability.

 

4.5            Other Agreements. The execution, delivery, and performance by
each Borrower of this Agreement and the other Loan Documents to which it is a
party do not and will not: (a) violate (i) in any material respect, any
provision of any US federal (including the Exchange Act), state, or local law,
rule, or regulation (including Regulations T, U, and X of the Federal Reserve
Board) binding on such Borrower, or (ii) in any material respect, any order of
any domestic governmental authority, court, arbitration board, or tribunal
binding on such Borrower, or (iii) the certificate of incorporation or other
Governing Documents of such Borrower, the Charter or the Bylaws, or
(b) contravene in any material respect any provisions of, result in a breach of,
constitute (with the giving of notice or the lapse of time) a default under, or
result in the creation of any Lien (other than a Permitted Lien) upon any of the
Assets of such Borrower pursuant to, any Contractual Obligation of such
Borrower, or (c) require termination of any Contractual Obligation of such
Borrower or (d) constitute a tortious interference with any Contractual
Obligation of such Borrower.

 



40 

 

 

4.6            Litigation: Adverse Facts.

 

 (a)             There is no action, suit, proceeding, or arbitration
(irrespective of whether purportedly on behalf of a Borrower) at law or in
equity, or before or by any US federal, state, municipal, or other governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, pending or, to the actual knowledge of the Borrowers, threatened in
writing against or affecting the Borrowers that reasonably could be expected to
have a Material Adverse Effect on the Borrowers, or reasonably could be expected
to materially and adversely affect such Borrower’s ability to perform its
obligations hereunder (including such Borrower’s ability to repay any or all of
the Loans when due), or under the other Loan Documents to which it is a party;

 

 (b)            No Borrower is: (i) in violation of any applicable law in a
manner that reasonably could be expected to have a Material Adverse Effect on
the Borrowers or (ii) subject to or in default with respect to any final
judgment, writ, injunction, decree, rule, or regulation of any court or of any
US federal, state, municipal, or other governmental department, commission,
board, bureau, agency, or instrumentality, domestic or foreign, in a manner that
reasonably could be expected to have a Material Adverse Effect on such Borrower,
or reasonably could be expected to materially and adversely affect such
Borrower’s ability to perform its obligations hereunder (including such
Borrower’s ability to repay any or all of the Loans when due), or under the
other Loan Documents to which it is a party; and

 

 (c)             (i) There is no action, suit, proceeding or, to each Borrower’s
knowledge, investigation pending or, to the best of such Borrower’s knowledge,
threatened in writing against or affecting such Borrower that questions the
validity or the enforceability of this Agreement or other the Loan Documents and
(ii) there is no action, suit, proceeding or injunction pending against or
affecting such Borrower, which, on the date of the making of any Loan hereunder
or on the date of each issuance of, renewal of, or amendment to any Letter of
Credit, could reasonably be expected to materially and adversely affect the
validity or enforceability of this Agreement or the other Loan Documents.

 

4.7            Government Consents. Other than such as may have previously been
obtained, filed, or given, as applicable, no consent, license, permit, approval,
or authorization of, exemption by, notice to, report to or registration, filing,
or declaration with, any governmental authority or agency is required in
connection with the execution, delivery, and performance by the Borrowers of
this Agreement or the other Loan Documents.

 

4.8            Title to Assets; Liens. Except for Permitted Liens, all of the
Assets of each Borrower (it being acknowledged by the parties hereto that such
Assets shall exclude any Assets of any Subsidiary of such Borrower that is not a
Borrower) are free from all Liens of any nature whatsoever. Except for Permitted
Liens, each Borrower has good and sufficient title to all of its Assets
reflected in its books and records as being owned by it or its nominee. Except
for Permitted Liens created in favor of Agent pursuant to the Loan Documents,
neither this Agreement, nor any of the other Loan Documents, nor any transaction
contemplated under any such agreement will affect any right, title, or interest
of any Borrower in and to any of the Assets of such Borrower in a manner that
could reasonably be expected to have a Material Adverse Effect on such Borrower.

 



41 

 

 

4.9            Payment of Taxes. All material tax returns and reports of each
Borrower (and all taxpayers with which such Borrower is or has been
consolidated) required to be filed by it have been timely filed (inclusive of
any permitted extensions), and all material Taxes, assessments, fees, amounts
required to be withheld and paid to a Governmental Authority and all other
governmental charges upon each Borrower (and to such Borrower’s knowledge,
charges upon any Subsidiary of such Borrower), and upon its or their respective
Assets, income, and franchises, that are due and payable have been paid, except
to the extent that such Tax, assessment, charge, or claim has not resulted in a
Lien and is being contested, in good faith, by appropriate proceedings promptly
instituted and diligently conducted, and an adequate reserve or other
appropriate provision, if any, shall have been made on such Borrower’s books and
records. No tax deficiency has been proposed, asserted, or assessed with respect
to any Borrower.

 

4.10         Governmental Regulation.

 

 (a)             No Borrower is, or immediately after the application by such
Borrower of the proceeds of the Loans will it be, required to be registered as
an “investment company” under the Investment Company Act of 1940, as amended.

 

 (b)            No Borrower is required under applicable law to be duly
registered as a broker-dealer or as a member of a self-regulatory organization,
such as FINRA.

 

 (c)             No Borrower is, nor are any of its respective officers,
directors or managers required to be registered, licensed or qualified as an
investment adviser, broker-dealer representative, or agent in any State of the
US.

 

 (d)            No Borrower is subject to any law or regulation regulating
public utilities or similar entities.

 

 (e)             No Borrower is subject to regulation under the Federal Power
Act, the Interstate Commerce Act, or any US federal, state, or local law, rule,
or regulation generally limiting its ability to incur Debt that would prohibit
the transaction contemplated by this Agreement and the other Loan Documents.

 

4.11         Disclosure. The representations and/or warranties of each Borrower
contained in this Agreement or any other document, certificate, or written
statement furnished to Agent or any Lender by or on behalf of such Borrower with
respect to the business, operations, Assets, or condition (financial or
otherwise) of such Borrower for use solely in connection with the transactions
contemplated by this Agreement, taken as whole, do not contain any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not materially misleading. There is no
fact known to the Borrowers (other than matters of a general economic nature)
that the Borrowers believe reasonably could be expected to have a Material
Adverse Effect on the Borrowers, that has not been disclosed herein or in such
other documents, certificates, and statements furnished to Agent or any Lender
for use in connection with the transactions contemplated hereby. All financial
projections represent, as of the date on which any other such financial
projections are delivered by the Borrowers to Agent or any Lender and in light
of the circumstances under which such financial projections were calculated and
delivered, the Borrowers’ good faith best estimate of such Borrower’s future
performance for the periods covered thereby.

 



42 

 

 

4.12          Debt. No Borrower has any Debt outstanding (it being acknowledged
by the parties hereto that such Debt of such Borrower shall exclude any Debt of
any Subsidiary of such Borrower except for such Borrower’s Contingent
Obligations, if any, in respect of such Debt) other than Debt permitted by
Section 6.1 hereof.

 

4.13          Existing Defaults. No Borrower is in default (in any material
respect) in the performance, observance or fulfillment of any of the
obligations, contained in any Contractual Obligation applicable to it, and no
condition exists which, with or without the giving of notice or the lapse of
time, would constitute a material default by such Borrower under such
Contractual Obligation. No Borrower is in violation of any law, ordinance, rule,
or regulation to which it or any of its Assets is subject, the failure to comply
with which could reasonably be expected to have a Material Adverse Effect on the
Borrowers.

 

4.14         No Default; No Material Adverse Effect.

 

(a)             No Event of Default or Unmatured Event of Default has occurred
and is continuing or would result from any proposed Loan or Letter of Credit.

 

(b)            Since the date that the most recent financial statements were
delivered to Agent pursuant to Section 5.2(a) (or, at any time prior to the
delivery of the first financial statements pursuant to Section 5.2(a), since
December 31, 2018), there has not occurred a Material Adverse Effect.

 

4.15          ERISA Compliance. Except as could not reasonably be expected to
have a Material Adverse Effect, (a) no Borrower has underlying assets which
constitute Plan Assets; and (b) neither any Borrower nor any ERISA Affiliate has
within the last six years sponsored, maintained, contributed to, or been
required to contribute to and does not have any liability with respect to any
Plan. No ERISA Event has occurred.

 

4.16          Insider. No Borrower is an “executive officer,” “director,” or
“person who directly or indirectly or acting through or in concert with one or
more persons owns, controls, or has the power to vote more than 10% of any class
of voting securities” (as those terms are defined in 12 U.S.C. §375b or in
regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which any Lender is a subsidiary, or of any subsidiary, of a bank
holding company of which any Lender is a subsidiary, of any bank at which any
Lender maintains a correspondent account, or of any bank which maintains a
correspondent account with any Lender.

 

4.17          [Intentionally Omitted].

 

4.18          Patriot Act. To the extent applicable, each Borrower is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of
the proceeds of the loans made hereunder will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 



43 

 

 

4.19          OFAC. No Borrower is in violation of any of the country or list
based economic and trade sanctions administered and enforced by OFAC. No
Borrower (a) is a Sanctioned Person or a Sanctioned Entity, (b) has more than
10% of its assets located in Sanctioned Entities or (c) derives more than 10% of
its revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.

 

4.20          Margin Securities. No Borrower is engaged, principally or as one
of its important activities, in the business of purchasing or carrying Margin
Securities (within the meaning of Regulation U), or extending credit for the
purpose of purchasing or carrying Margin Securities. Following the application
of the proceeds of each Loan or drawing of each Letter of Credit, not more than
twenty-five percent (25%) of the value of the assets of a Borrower are subject
to any restriction on the ability of such Borrower to sell, pledge, or otherwise
dispose of such assets contained in any agreement or instrument between such
Borrower and any Lender or any Affiliate of any Lender relating to Debt
constitute Margin Securities.

 

4.21          Beneficial Ownership Regulations. The information included in the
Beneficial Ownership Certification is true and correct in all respects.

 

4.22          Subsidiaries of the Borrower. Schedule 4.22, as such schedule may
be updated from time to time, sets forth a true and complete list of (i) each
direct and indirect Subsidiary of the Borrowers and (ii) each Subsidiary
Financing.

 

Article V

AFFIRMATIVE COVENANTS

 

Each Borrower covenants and agrees that, so long as any portion of the Revolver
Commitment under this Agreement shall be in effect and until payment, in full,
of the Loans, with interest accrued and unpaid thereon, and any other
Obligations (including Obligations in respect of Letters of Credit) or other
amounts due hereunder, Borrowers will do each and all of the following:

 

5.1            Accounting Records and Inspection. Maintain adequate financial
and accounting books and records in accordance with sound business practices
applicable to each Borrower’s business and GAAP, and permit any representative
of Agent and a representative of each Lender upon not less than five (5)
Business Days’ notice to the Administrative Borrower (provided, that upon the
occurrence and during the continuance of an Event of Default, no such notice
shall be required to be given by Agent or any Lender), at any time during usual
business hours, to inspect, audit, and examine such books and records and to
make copies and take extracts therefrom, and to discuss its affairs, financing,
and accounts with such Borrower’s officers and independent public accountants;
provided that, unless an Event of Default has occurred and is continuing, any
such visit, inspection, audit, examination or discussion shall occur no more
than once per calendar year. Subject to Section 12.11, each Borrower shall
furnish Agent with any information reasonably requested by Agent regarding such
Borrower’s business or finances promptly upon request.

 



44 

 

 

5.2           Financial Statements and Other Information. Furnish to Agent:

 

(a)           Within 120 days after the end of each fiscal year of FS CREIT, a
copy of the audited balance sheet of the Borrowers as at the end of such year
and the related statements of income and retained earnings and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, all of which shall be accompanied by a report and an opinion,
prepared in accordance with generally accepted auditing standards, of
independent certified public accountants of recognized standing selected by the
Borrowers and reasonably satisfactory to Agent (which opinion shall be without
(i) a “going concern” or like qualification or exception or (ii) any
qualification or exception as to the scope of such audit);

 

(b)           within 90 days after the end of each of the first three fiscal
quarters of each fiscal year of FS CREIT, a copy of the unaudited balance sheet
of the Borrowers, as at the end of such quarter and the related statements of
income and retained earnings and of cash flows for such fiscal quarter, in each
case for the period then ended;

 

(c)           within 15 days after the end of each month, statements setting
forth the monthly activity related to each Deposit Account of FS CREIT (other
than such accounts maintained with Agent), including, without limitation, the
Distribution Account, as at the end of such month;

 

(d)           within 45 days after the end of each fiscal quarter of FS CREIT, a
Compliance Certificate duly executed by a Responsible Officer of FS CREIT;

 

(e)           notice, as soon as possible and, in any event, within five (5)
Business Days after any Borrower has knowledge, of: (i) the occurrence of any
Event of Default or any Unmatured Event of Default; or (ii) any payment default
or event of default as defined in any evidence of Debt of a Borrower or under
any material agreement, indenture, or other instrument under which such Debt has
been issued (other than this Agreement or any other Loan Document), irrespective
of whether such Debt is accelerated or such default waived. In any such event,
the Borrowers also shall supply Agent with a statement from a Responsible
Officer of such Borrower, setting forth the details thereof and the action that
such Borrower proposes to take with respect thereto;

 

(f)            notice, as soon as possible and, in any event, within five (5)
Business Days after any Borrower has knowledge, of the occurrence of any event
of default or payment default under any Subsidiary Financing whether or not such
Debt is accelerated or such default waived;

 

(g)           as soon as practicable, any written report pertaining to material
items in respect of any Borrower’s internal control matters submitted to such
Borrower by its independent accountants in connection with each annual audit of
the financial condition of such Borrower;

 



45 

 

 

(h)           as soon as practicable, written notice of any condition or event
which has resulted or could reasonably be expected to result in: (i) a Material
Adverse Effect on a Borrower or (ii) a breach of, or noncompliance with, any
term, condition, or covenant contained in this Agreement;

 

(i)             (x) written notice of the dissolution of any Subsidiary of a
Borrower, (y) written notice of the entrance into a Subsidiary Financing by any
Subsidiary of a Borrower and (z) written notice of the formation of any
Subsidiary upon such Subsidiary entering into a Subsidiary Financing or
acquiring any asset, in each case together with an updated Schedule 4.22, within
five (5) Business Days of such event;

 

(j)             promptly upon becoming aware of any Person’s seeking to obtain
or threatening to seek to obtain a decree or order for relief with respect to a
Borrower in an involuntary case under any applicable bankruptcy, insolvency, or
other similar law now or hereafter in effect, a written notice thereof
specifying what action such Borrower is taking or proposes to take with respect
thereto;

 

(k)           promptly, copies of all material amendments to the certificate of
incorporation or other Governing Documents of a Borrower, the Charter, Bylaws or
any agreement that could reasonably be expected to have a material effect on a
Borrower’s ability to maintain its status as a REIT;

 

(l)            prompt notice of:

 

(i)             all legal or arbitral proceedings, and all proceedings by or
before any governmental or regulatory authority or agency, against or, to the
actual knowledge of any Borrower, threatened in writing against or affecting a
Borrower which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect on such Borrower, or on the timely payment of the
principal of or interest on the Loans, or the enforceability of this Agreement
or the other Loan Documents, or the rights and remedies of the Lender Group
hereunder or thereunder, as applicable;

 

(ii)           the issuance to a Borrower by any US federal or state court or
any US federal or state regulatory authority of any injunction, order, or other
restraint prohibiting, or having the effect of prohibiting or delaying, the
making of the Loans or issuing Letters of Credit, or the institution of any
litigation or similar proceeding against such Borrower seeking any such
injunction, order, or other restraint;

 

(iii)          any resignation or removal of the Advisor or Sub-Advisor; or

 

(iv)          the determination of FS CREIT’s board of directors to revoke or
otherwise terminate FS CREIT’s REIT election pursuant to Section 856(g) of the
Internal Revenue Code; and

 



46 

 

 

(m)          promptly, subject to Section 12.11, such other information and data
with respect to the Borrowers, as from time to time may be reasonably requested
by Agent or any Lender.

 

Notwithstanding anything in this Section 5.2 to the contrary, each Borrower
shall be deemed to have satisfied the requirements of this Section 5.2 if the
reports, documents and other information of the type otherwise so required are
publicly available when required to be filed on EDGAR at the www.sec.gov website
or any successor service provided by the SEC, provided written notice of such
availability is provided to Agent at or prior to the time period required by
this Section 5.2.

 

5.3            Existence. Preserve and keep in full force and effect, at all
times, its organizational existence.

 

5.4            Payment of Taxes and Claims. Pay all Taxes, assessments, and
other governmental charges imposed upon it or any of its Assets or in respect of
any of its businesses, incomes, or Assets before any penalty or interest accrues
thereon, and all claims (including claims for labor, services, materials, and
supplies) for sums which have become due and payable and which by law have or
may become a Lien upon any of its Assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, that unless such Taxes,
assessments, charges, or claims have become a Lien on any of a Borrower’s
Assets, no such Tax, assessment, charge, or claim need be paid if the same is
being contested, in good faith, by appropriate proceedings promptly instituted
and diligently conducted and if an adequate reserve or other appropriate
provision, if any, shall have been made therefor on such Borrower’s books and
records.

 

5.5            Compliance with Laws. Comply in all material respects with the
requirements of all applicable laws, rules, regulations (including Regulations
T, U, and X of the Federal Reserve Board), and orders of any governmental
authority, noncompliance with which could reasonably be expected to have a
Material Adverse Effect on the Borrower.

 

5.6            Subsidiary Distributions. In the event that a cash dividend is
received by Finance Holdings from one of its Subsidiaries, use commercially
reasonable efforts to ensure that such cash (other than de minimis amounts) is
either distributed by Finance Holdings to one its Subsidiaries or distributed by
Finance Holdings to FS CREIT, in each case in a manner consistent with the terms
of the Subsidiary Financings and in a manner and timing consistent with the
normal business practices of Finance Holdings and FS CREIT and their
Subsidiaries.

 

5.7            Further Assurances. At any time or from time to time upon the
request of Agent, execute and deliver such further documents and do such other
acts and things as Agent may reasonably request in order to effect fully the
purposes of this Agreement or the other Loan Documents, to protect and preserve
the priority and validity of the security interest granted hereunder or to
enable Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral and to provide for payment of the Loans made
hereunder, with interest thereon, in accordance with the terms of this
Agreement.

 



47 

 

 

5.8            Maintenance of REIT Status. FS CREIT will take all reasonable
action that will cause it to qualify and maintain the status as a “real estate
investment trust” as defined in the Internal Revenue Code (a “REIT”). FS CREIT
will maintain adequate records so as to comply with all record-keeping
requirements relating to its qualification as a REIT as required by the Internal
Revenue Code and applicable regulations of the Department of Treasury
promulgated thereunder and will properly prepare and timely file with the
Internal Revenue Code all returns and reports required thereby to qualify as a
REIT each year. FS CREIT will request from its manager all information required
by the Internal Revenue Code and applicable regulations of the Department of
Treasury promulgated thereunder. Furthermore, FS CREIT shall take all reasonable
actions to avoid Bad REIT Income with respect to its assets or additional taxes
under Sections 857 or 4981 of the Internal Revenue Code. For purposes of this
Section 5.8, “Bad REIT Income” shall mean (i) the amount of gross income
received by the Borrower (directly or indirectly) that would not constitute (A)
“rents from real property” as defined in Section 856 of the Internal Revenue
Code or (B) interest, dividends, gain from sales or other types of income, in
each case, described in Section 856(c)(3) of the Internal Revenue Code, or (ii)
the amount of any income received by the Borrower (directly or indirectly) from
any “prohibited transactions” as defined in Section 857(b)(6)(B) of the Internal
Revenue Code.

 

5.9            Unencumbered Assets. As soon as possible, and in any event within
five (5) Business Days of deposit in or credit to any account that is an
Unencumbered Asset of any cash, Cash Equivalents or other assets that do not
constitute Unencumbered Assets, FS CREIT shall transfer such cash, Cash
Equivalents or assets into the Distribution Account.

 

Article VI

NEGATIVE COVENANTS

 

Each Borrower covenants and agrees that, so long as any portion of the Revolver
Commitment under this Agreement shall be in effect and until payment, in full,
of the Loans, with interest accrued and unpaid thereon, and any other
Obligations (including Obligations in respect of Letters of Credit) or other
amounts due hereunder, the Borrowers will not do any of the following:

 

6.1            Debt. Create, incur, assume, permit, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any Debt (it
being acknowledged by the parties hereto that such Debt of a Borrower shall
exclude any Debt of any Subsidiary of such Borrower or any other entity in which
Borrower has an interest except for such Borrower’s Contingent Obligations, if
any, in respect of such Debt), except:

 

(a)           Obligations evidenced by this Agreement and the other Loan
Documents; or

 

(b)          Contingent Obligations (i) resulting from the endorsement of
instruments for collection in the ordinary course of business or (ii) incurred
in connection with any Subsidiary Financing.

 

6.2            Liens.

 

(a)           Create, incur, assume, or permit to exist, directly or indirectly,
any Lien on or with respect to any of its Assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except Permitted
Liens; or

 



48 

 

 

(b)           Enter into, assume, or permit to exist any agreement to refrain
from granting Liens on the Collateral to or for the benefit of the Lender Group.

 

6.3           Investments. Make or own, directly or indirectly, any Investment
in any Person, except a Borrower may make and own Permitted Investments.

 

6.4           Dividends. So long as no Event of Default has occurred and is
continuing or would result therefrom, make or declare, directly or indirectly,
any dividend (in cash, return of capital, or any other form of Assets) on, or
make any other payment or distribution on account of, or set aside Assets for a
sinking or other similar fund for the purchase, redemption, or retirement of, or
redeem, purchase, retire, or otherwise acquire any interest of any class of
equity interests in a Borrower, whether now or hereafter outstanding, or grant
or issue any warrant, right, or option pertaining thereto, or other security
convertible into any of the foregoing, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or Assets or in
obligations. Notwithstanding anything to the contrary, other than after the
occurrence and during the continuance of an Event of Default under Sections
7.1(a), (d) or (e), FS CREIT shall be permitted at all times to make, pay or
declare any dividend or distribution as necessary in the ordinary course and as
provided in its Governing Documents to ensure that FS CREIT continues to qualify
as a “real estate investment trust” as defined in the Internal Revenue Code.

 

6.5           Restriction on Fundamental Changes. Change its name, change the
nature of its business, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Securities, or convey, sell, assign, lease,
transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or Assets, whether now
owned or hereafter acquired except:

 

(a)           each Borrower may sell Assets in the ordinary course of business;
and

 

(b)          upon 30 days’ prior written notice to Agent, a Borrower may change
its name, organizational number, identity or jurisdiction of organization.

 

6.6           [Reserved].

 

6.7           Transactions with Affiliates. Enter into or permit to exist,
directly or indirectly, any transaction (including the purchase, sale, lease, or
exchange of any Asset or the rendering of any service) with any holder of 5% or
more of any class of Securities of a Borrower or any of its Subsidiaries or
Affiliates, or with any Affiliate of such Borrower or of any such holder, on
terms that are less favorable to such Borrower than those terms that might be
obtained at the time from Persons who are not such a holder, Subsidiary, or
Affiliate, or if such transaction is not one in which such terms could be
obtained from such other Person on terms that are not negotiated in good faith
on an arm’s length basis. Prior to a Borrower engaging in any such transaction
described in this Section 6.7, the board of directors or similar governing body,
as applicable, of such Borrower shall determine that such transaction has been
negotiated in good faith and on an arm’s length basis; such determination shall
be evidenced by a certificate of a Responsible Officer of such Borrower to such
effect.

 



49 

 

 

6.8            Conduct of Business. Engage in any business other than the
businesses in which it is permitted to conduct under the Charter and Bylaws or
other Governing Documents, or any businesses or activities substantially similar
or related thereto.

 

6.9            Amendments or Waivers of Certain Documents; Actions Requiring the
Consent of Agent.

 

(a)             Without the prior written consent of Agent, which consent shall
not be unreasonably withheld, agree to any amendment to or waiver of the terms
or provisions of its Governing Documents except for: (i) immaterial amendments
or waivers permitted thereby or (ii) amendments or waivers which would not,
either individually or collectively, be materially adverse to the interests of
the Lender Group.

 

(b)            Suffer or permit any event that would cause a Change in Control
to occur.

 

6.10         Use of Proceeds. Use the proceeds of the Loans made and Letters of
Credit issued hereunder for any purpose other than, consistent with the terms
and conditions hereof (i) to refinance Debt incurred by any Subsidiary of the
Borrowers under any Subsidiary Financing, (ii) to fund Permitted Investments
including through contributions of capital to such Borrower’s Subsidiaries and
(iii) for other purposes permitted in the Charter and Bylaws or similar
Governing Documents.

 

6.11         Misrepresentations. Furnish Agent any certificate or other document
required hereunder regarding the Borrowers that: (a) contains any untrue
statement of material fact or (b) omits to state a fact necessary to make it not
materially misleading in light of the circumstances under which it was
furnished.

 

6.12         Margin Regulation. Use any portion of the proceeds of any of the
Loans or Letters of Credit in any manner which might cause the Loans, the
Letters of Credit, the application of such proceeds, or the transactions
contemplated by this Agreement to violate Regulations T, U, or X of the Federal
Reserve Board, or any other regulation of such board, or to violate the Exchange
Act, or to violate the Investment Company Act of 1940.

 

6.13         ERISA Compliance.

 

(a)             Without the approval of Agent, establish or maintain any Plan;
or

 

(b)            Without the approval of Agent, take any action that would cause
an ERISA Event.

 

6.14         Net Asset Value. In the case of FS CREIT, fail to maintain a Net
Asset Value greater than or equal to $85,000,000 at any time.

 



50 

 

 

Article VII

EVENTS OF DEFAULT AND REMEDIES

 

7.1            Events of Default. The occurrence of any one or more of the
following events, acts, or occurrences shall constitute an event of default
(“Event of Default”) hereunder:

 

(a)            Failure to Make Payments When Due.

 

(i)             The Borrowers shall fail to pay any amount owing hereunder with
respect to the principal of any of the Loans or Obligations in respect of
Letters of Credit when such amount is due, whether at stated maturity, by
acceleration, or otherwise;

 

(ii)            The Borrowers shall fail to pay any other amount owing
hereunder, including interest on any of the Loans, within five (5) Business Days
after the date when such amount is due; or

 

(iii)           The Borrowers fail to make any payment required by Section 2.9
when due;

 

(b)            Breach of Certain Covenants.

 

(i)             Any Borrower shall fail to perform or comply fully with any
covenant, term, or condition contained in Sections 5.3, 5.8, or 5.9, Article VI
or Article XI;

 

(ii)            Any Borrower shall fail to perform or comply fully with any
covenant, term, or condition contained in Section 5.2 hereof and such failure
shall not have been remedied or waived within 10 days after the occurrence
thereof;

 

(iii)          Any Borrower shall fail to perform or comply fully with any other
covenant, term, or condition contained in this Agreement or other Loan Documents
and such failure shall not have been remedied or waived within 30 days after any
Borrower receives notice from Agent or has knowledge of the occurrence thereof;
provided, that this clause (iv) shall not apply to: (1) the covenants, terms, or
conditions referred to in subsections (a) and (c) of this Section 7.1 or (2) the
covenants, terms, or conditions referred to in clauses (i) or (ii) above of this
subsection (b); or

 

(c)             Breach of Representation or Warranty. Any financial statement,
representation, warranty, or certification made or furnished by any Borrower
under this Agreement or in any statement, document, letter, or other writing or
instrument furnished or delivered by or on behalf of any Borrower to Agent or
any Lender pursuant to or in connection with this Agreement or as an inducement
to the Lender Group to enter into this Agreement shall have been false,
incorrect, or incomplete in any material respect when made, effective, or
reaffirmed, as the case may be; or

 



51 

 

 

(d)           Involuntary Bankruptcy.

 

(i)              If an involuntary case seeking the liquidation or
reorganization of any Borrower under Chapter 7 or Chapter 11, respectively, of
the Bankruptcy Code or any similar proceeding shall be commenced against any
Borrower under any other applicable law and any of the following events occur:
(1) such Borrower consents to the institution of the involuntary case or similar
proceeding, (2) the petition commencing the involuntary case or similar
proceeding is not timely controverted, (3) the petition commencing the
involuntary case or similar proceeding is not dismissed within 60 days of the
date of the filing thereof; provided, that during the pendency of such period,
the Lender Group shall be relieved of its obligation to make additional Loans,
(4) an interim trustee is appointed to take possession of all or a substantial
portion of the Assets of such Borrower or (5) an order for relief shall have
been issued or entered therein; or

 

(ii)            A decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, custodian, trustee,
or other officer having similar powers over any Borrower to take possession of
all or a substantial portion of the Assets of such Borrower, shall have been
entered and, within 60 days from the date of entry, is not vacated, discharged,
or bonded against; provided, that during the pendency of such period, the Lender
Group shall be relieved of its obligation to make additional Loans; or

 

(e)             Voluntary Bankruptcy. Any Borrower shall institute a voluntary
case seeking liquidation or reorganization under Chapter 7 or Chapter 11,
respectively, of the Bankruptcy Code; or any Borrower shall file a petition,
answer, or complaint or shall otherwise institute any similar proceeding under
any other applicable law, or shall consent thereto; or any Borrower shall
consent to the conversion of an involuntary case to a voluntary case; or any
Borrower shall consent or acquiesce to the appointment of a receiver,
liquidator, sequestrator, custodian, trustee, or other officer with similar
powers to take possession of all or a substantial portion of its Assets of such
Borrower; or any Borrower shall generally fail to pay debts as such debts become
due or shall admit in writing its inability to pay its debts generally; or any
Borrower shall make a general assignment for the benefit of creditors; or

 

(f)             Dissolution. Any order, judgment, or decree shall be entered
decreeing the dissolution of any Borrower, and such order shall remain
undischarged or unstayed for a period in excess of 60 days or a determination by
the board of directors or managers of a Borrower that such Borrower should
dissolve;

 

(g)            Change of Control. A Change of Control Event shall occur;

 

(h)            Judgments and Attachments. Any Borrower shall suffer any money
judgment, writ, or warrant of attachment, or similar process involving payment
of money in an amount in excess of 15% of the Maximum Revolver Amount and shall
not discharge, vacate, bond, or stay the same within a period of 30 days;

 

(i)              Agent’s Liens. Any Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered thereby;

 



52 

 

 

(j)              Loan Documents. Any material provision of any Loan Document
shall at any time for any reason be declared to be null and void, or the
validity or enforceability of any provision of any Loan Document shall be
contested by a Borrower, or a proceeding shall be commenced by a Borrower, or by
any Governmental Authority having jurisdiction over a Borrower, seeking to
establish the invalidity or unenforceability thereof, or a Borrower shall deny
that such Borrower has any liability or obligation purported to be created under
any Loan Document;

 

(k)            ERISA. Any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect.

 

(l)              Cross-Default. Any Borrower (A) shall default in any payment of
principal or interest, regardless of the amount, due in respect of any Debt,
including, for the avoidance of doubt, any Subsidiary Financing, issued under
the same agreement, if the maximum principal amount of Debt covered by such
agreement is 15% of the Maximum Revolver Amount, or greater, in any case after
giving effect to any period of grace provided in the instrument or agreement
under which such Debt was created; or (B) shall default in the observance or
performance of any other material agreement or condition relating to any such
Debt or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Debt (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice if required, such Debt to become
due prior to its stated maturity or such Debt to be required to be defeased or
purchased; provided, however, that any Event of Default under this clause (l)
solely as a result of an event of default under such other Debt shall cease to
be continuing if such event of default under the other Debt ceases to exist
(whether pursuant to a waiver or cure of such event of default or otherwise),
and no exercise of remedies (including without limitation acceleration of all or
any of the Loans) as a result of such Event of Default under this clause (l) has
been commenced prior to such event of default under such other Debt.

 

(m)          REIT Status. FS CREIT’s REIT election pursuant to Section 856(g) of
the Internal Revenue Code is revoked or otherwise terminated.

 

7.2            Remedies. Upon the occurrence of an Event of Default:

 

(a)             If such Event of Default arises under subsections (d) or (e) of
Section 7.1 hereof, then the Revolver Commitments hereunder immediately shall
terminate and the unpaid principal amount of and any accrued and unpaid interest
on the Loans and any other amounts owing hereunder or under the other Loan
Documents automatically shall become immediately due and payable (including
without limitation the cash collateralization of the Letters of Credit in
accordance with the provisions hereof), without presentment, demand, protest,
notice, or other requirements of any kind, all of which are hereby expressly
waived by each Borrower; and

 



53 

 

 

(b)            In the case of any other Event of Default, Agent at the request
of the Required Lenders, by written notice to the Administrative Borrower, may
declare the Revolver Commitments hereunder terminated and the unpaid principal
amount of and any accrued and unpaid interest on the Loans and any other amounts
owing hereunder or under the Loan Documents to be, and the same immediately
shall become due and payable (including without limitation the cash
collateralization of the Letters of Credit in accordance with the provisions
hereof), without presentment, demand, protest, further notice, or other
requirements of any kind, all of which are hereby expressly waived by each
Borrower.

 

(c)             Upon acceleration, Agent, without notice to or demand upon any
Borrower, which are expressly waived by each Borrower to the fullest extent
permitted by law, shall be entitled to proceed to protect, exercise, and enforce
the Lender Group’s rights and remedies hereunder or under the other Loan
Documents, or any other rights and remedies as are provided by law or equity.
Agent may determine, in its sole discretion, the order and manner in which the
Lender Group’s rights and remedies are to be exercised. All payments received by
Agent shall be applied in accordance with Section 2.4(a)(ii).

 

Article VIII

EXPENSES AND INDEMNITIES

 

8.1            Expenses. Irrespective of whether the transactions contemplated
hereby are consummated, the Borrowers agree to pay promptly on demand by Agent
all of the Lender Group Expenses.

 

8.2            Indemnity. In addition to the payment of any expenses pursuant to
Section 8.1 hereof, and irrespective of whether the transactions contemplated
hereby are consummated, each Borrower agrees to indemnify, exonerate, defend,
pay, and hold harmless the Agent-Related Persons and the Lender-Related Persons
(collectively, the “Indemnitees” and individually as “Indemnitee”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, causes of action, judgments, suits, claims, costs, expenses, and
disbursements of any kind or nature whatsoever (including, the reasonable fees
and disbursements of counsel for such Indemnitees in connection with any
investigation, administrative, or judicial proceeding, whether such Indemnitee
shall be designated a party thereto), that may be imposed on, incurred by, or
asserted against such Indemnitee, in any manner relating to or arising out of
this Agreement or the other Loan Documents, the Revolver Commitments, the use or
intended use of the proceeds of the Loans, or the consummation of the
transactions contemplated by this Agreement, including any matter relating to or
arising out of the filing or recordation of any of the Loan Documents which
filing or recordation is done based upon information supplied by a Borrower to
Agent and its counsel (the “Indemnified Liabilities”); provided, that no
Borrower shall have any obligation hereunder with respect to Indemnified
Liabilities arising from the gross negligence or willful misconduct of any such
Indemnitee. If any investigative, judicial, or administrative proceeding arising
from any of the foregoing is brought against any Indemnitee indemnified or
intended to be indemnified pursuant to this Section 8.2 the Borrowers will
resist and defend such action, suit, or proceeding or cause the same to be
resisted and defended by counsel designated by Borrowers (which counsel shall be
reasonably satisfactory to the Indemnitee or intended Indemnitee). Each
Indemnitee will use its reasonable efforts to cooperate in the defense of any
such action, writ, or proceeding. To the extent that the undertaking to
indemnify, pay, and hold harmless set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, each Borrower
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities that is permissible under applicable law. The
obligations of the Borrowers under this Section 8.2 shall survive the
termination of this Agreement and the discharge of the Borrowers’ other
obligations hereunder.

 



54 

 

 

Article IX

ASSIGNMENT AND PARTICIPATIONS

 

9.1            Assignments and Participations.

 

(a)             Any Lender may assign and delegate to one or more assignees
(each an “Assignee”; provided, that neither Borrower nor any of its Affiliates
shall be permitted to become an Assignee) that are Eligible Transferees all, or
any ratable part of all, of the Obligations, the Revolver Commitments and the
other rights and obligations of such Lender hereunder and under the other Loan
Documents, in a minimum amount, so long as no Event of Default has occurred and
is continuing, of $2,500,000 and any amounts in excess thereof in increments of
$1,000 (or the remaining amount of any Lender’s Revolver Commitment, if less);
provided, that (A) so long as an Event of Default has not occurred and is not
continuing, no Lender shall assign any portion of its Revolver Commitment
without Administrative Borrower’s prior written consent (which consent shall not
be unreasonably withheld, delayed or conditioned) and (B) the Borrowers and
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to the Administrative
Borrower and Agent by such Lender and the Assignee, (ii) such Lender and its
Assignee have delivered to the Administrative Borrower and Agent an Assignment
and Acceptance, fully executed and delivered by each party thereto and (iii) the
assigning Lender or Assignee has paid to Agent for Agent’s separate account a
processing fee in the amount of $3,500.

 

(b)            From and after the date that Agent notifies the assigning Lender
(with a copy to the Administrative Borrower) that it has received an executed
Assignment and Acceptance satisfying clause (a) above and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents and (ii) the assigning
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 8.2 hereof)
and be released from any future obligations under this Agreement (and in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement and the other
Loan Documents, such Lender shall cease to be a party hereto and thereto), and
such assignment shall effect a novation between the Borrowers and the Assignee;
provided, that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Article 10 and Section 12.1 of this
Agreement.

 



55 

 

 

(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (1) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (2) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (3) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (4) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (5) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement as are delegated to
Agent, by the terms hereof, together with such powers as are reasonably
incidental thereto and (6) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(d)           Immediately upon Agent’s receipt of the required processing fee
payment and the fully executed Assignment and Acceptance satisfying clause (a)
above, this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Revolver Commitments arising therefrom. The Revolver
Commitment allocated to each Assignee shall reduce such Revolver Commitments of
the assigning Lender pro tanto.

 

(e)            Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of such Lender (a
“Participant”) participating interests in its Obligations, the Revolver
Commitment, and the other rights and interests of that Lender (the “Originating
Lender”) hereunder and under the other Loan Documents (provided, that no written
consent of Agent shall be required in connection with any sale of any such
participating interests by a Lender to an Eligible Transferee); provided, that
(i) the Originating Lender shall remain a “Lender” for all purposes of this
Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations, the Revolver Commitments, and the
other rights and interests of the Originating Lender hereunder shall not
constitute a “Lender” hereunder or under the other Loan Documents and the
Originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) the Borrowers, Agent, and the Lenders shall continue
to deal solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums and (v) all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation, except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, the Borrowers,
the collections of the Borrowers or its Subsidiaries, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.

 



56 

 

 

(f)            In connection with any such assignment or participation or
proposed assignment or participation, a Lender may, subject to the provisions of
Section 12.11, disclose all documents and information which it now or hereafter
may have relating to any Borrower and its Subsidiaries and their respective
businesses.

 

(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

 

(h)          The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolver Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

9.2            Successors. This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 9.1 hereof and, except as expressly required pursuant to Section 9.1
hereof, no consent or approval by any Borrower is required in connection with
any such assignment.

 



57 

 

 

Article X

AGENT; THE LENDER GROUP

 

10.1         Appointment and Authorization of Agent. Each Lender hereby
designates and appoints CNB as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Article X. The
provisions of this Article X (other than the proviso to Section 10.11(a)) are
solely for the benefit of Agent, and the Lenders, and the Borrowers and their
Subsidiaries shall have no rights as a third party beneficiary of any of the
provisions contained herein. Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that CNB, in
its capacity as Agent, is merely the agent of the Lenders, and only has the
contractual duties set forth herein. Except as expressly otherwise provided in
this Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the collections of the Borrowers and their Subsidiaries, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Loans, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of the
Borrowers and their Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of the
Borrowers and their Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to the Borrowers, the
Obligations, the Collateral, the Collections of the Borrowers and their
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

 



58 

 

 

10.2         Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

10.3         Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct)
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any Subsidiary or
Affiliate of a Borrower, or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the Books or properties of any Borrower or the books or
records or properties of any of Borrower’s Subsidiaries or Affiliates.

 

10.4         Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, facsimile or other electronic method of
transmission, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrowers or counsel to any Lender),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless Agent shall first receive such advice or
concurrence of the Lenders as it deems appropriate and until such instructions
are received, Agent shall act, or refrain from acting, as it deems advisable. If
Agent so requests, it shall first be indemnified to its reasonable satisfaction
by the Lenders against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action. Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the requisite Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

 

10.5         Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or any Borrower referring
to this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 10.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 7.2; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

 



59 

 

 

10.6         Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of any
Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of any Borrower and any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Borrower and any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Borrower and any other Person party to a
Loan Document that may come into the possession of any of the Agent-Related
Persons.

 

10.7         Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not the Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
the Collections of the Borrowers and their Subsidiaries received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses from the Collections of the Borrowers and their
Subsidiaries received by Agent, each Lender hereby agrees that it is and shall
be obligated to pay to or reimburse Agent for the amount of such Lender’s Pro
Rata Share thereof. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of the Borrowers and without
limiting the obligation of the Borrowers to do so), according to their Pro Rata
Shares, from and against any and all Indemnified Liabilities; provided, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make a Loan or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
the Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

 



60 

 

 

10.8         Agent in Individual Capacity. CNB and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with the Borrowers and their
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though CNB were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, CNB or its
Affiliates may receive information regarding the Borrowers or their Affiliates
and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of the Borrowers or such other Person and
that prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include CNB in its
individual capacity.

 

10.9         Successor Agent. Agent may resign as Agent upon 45 days’ notice to
the Lenders. If Agent resigns under this Agreement, the Required Lenders,
subject to Administrative Borrower’s consent so long as no Event of Default has
occurred and is continuing (such consent not to be unreasonably withheld,
delayed or conditioned) shall appoint a successor Agent for the Lenders. If, at
the time that Agent’s resignation is effective, it is acting as the Issuing
Lender, such resignation shall also operate to effectuate its resignation as the
Issuing Lender, as applicable, and it shall automatically be relieved of any
further obligation to issue Letters of Credit. If no successor Agent is
appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders, a successor Agent, which successor
Agent, so long as no Event of Default has occurred and is continuing, shall be
reasonably satisfactory to the Administrative Borrower (which approval shall not
be unreasonably withheld, delayed, or conditioned). If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing, subject to Borrower’s
consent so long as no Event of Default has occurred and is continuing (such
consent not to be unreasonably withheld, delayed or conditioned) to remove and
replace Agent with a successor Agent from among the Lenders. In any such event,
upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 10 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is 45 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

 



61 

 

 

10.10     Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with any
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Documents as though such Lender were not a Lender hereunder without notice
to or consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding the Borrowers or their
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of the Borrowers or such other Person and
that prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

 

10.11     Withholding Taxes.

 

(a)             All payments made by any Borrower hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes except as required by
applicable law, and in the event any deduction or withholding of Taxes is
required, the Borrowers shall comply with the penultimate sentence of this
Section 10.11(a). Subject to Section 10.11(g), if any Taxes are so levied or
imposed, the Borrowers agree to pay the full amount of such Taxes and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 10.11(a) after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein. The
Borrowers will furnish upon request to Agent as promptly as practicable after
the date the payment of any Tax is due pursuant to applicable law certified
copies of tax receipts evidencing such payment by the Borrowers or such other
evidence of such payment reasonably satisfactory to the Agent.

 

(b)            Each Lender agrees, to the extent legally entitled to do so, with
and in favor of Agent and the Borrowers, to deliver to Agent:

 

(i)              if such Lender claims an exemption from US withholding tax
pursuant to its portfolio interest exception, (A) a statement of the Lender,
signed under penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the Internal Revenue Code, (II) a 10% shareholder of a
Borrower (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) or (III) a controlled foreign corporation related to the Borrower within
the meaning of Section 881(c)(3)(C) of the Internal Revenue Code and (B) a
properly completed and executed IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, before receiving its first payment under this Agreement and at any
other time reasonably requested by Agent or the Borrowers;

 



62 

 

 

(ii)            if such Lender claims an exemption from, or a reduction of,
withholding tax under a US tax treaty, properly completed and executed IRS
Form W-8BEN or IRS Form W-8BEN-E before receiving its first payment under this
Agreement and at any other time reasonably requested by Agent or the Borrowers;

 

(iii)          if such Lender claims that interest paid under this Agreement is
exempt from US withholding tax because it is effectively connected with a US
trade or business of such Lender, two properly completed and executed copies of
IRS Form W-8ECI before receiving its first payment under this Agreement and at
any other time reasonably requested by Agent or the Borrowers; or

 

(iv)          such other form or forms, including IRS Form W-9, as may be
required under the Internal Revenue Code or other laws of the US as a condition
to exemption from, or reduction of, US withholding or backup withholding tax
before receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or the Borrowers.

 

Lender agrees promptly to notify Agent and the Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

(c)             If a Lender claims an exemption from withholding tax in a
jurisdiction other than the US, to the extent legally entitled to do so, Lender
agrees with and in favor of Agent and the Borrowers, to deliver to Agent any
such form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement and at
any other time reasonably requested by Agent or the Administrative Borrower.

 

Lender agrees promptly to notify Agent and the Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

(d)            If a payment made to a Lender under any Loan Document would be
subject to US federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Administrative Borrower and Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Administrative Borrower or Agent such documentation prescribed
by Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Administrative Borrower or Agent as may be necessary for the Borrowers and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment under FATCA, if
any. Solely for purposes of this paragraph (d), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 



63 

 

 

(e)             If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by subsection (b)
or (c) of this Section 10.11 are not delivered to Agent, then Agent may withhold
from any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.

 

(f)             If the IRS or any other Governmental Authority of the US or
other jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender due to a failure on the part of
the Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless for all amounts paid, directly or indirectly, by Agent, as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent under this Section 10.11,
together with all costs and expenses (including attorneys’ fees and expenses).
The obligation of the Lenders under this subsection shall survive the payment of
all Obligations and the resignation or replacement of Agent.

 

(g)            The provisions of this Section 10.11 to the contrary
notwithstanding, the Borrowers shall not be required to indemnify any person, or
pay any additional amounts to any person, in respect of Taxes pursuant to this
Section 10.11 to the extent that (i) the obligation to withhold amounts with
respect to US federal withholding tax existed on the date such person became a
party to this Agreement or (ii) the obligation to pay such indemnity payment or
additional amounts would not have arisen but for a failure by such Lender to
comply with the provisions of clause (b) or clause (c) above, (iii) the Tax is
imposed under FATCA, or (iv) the Tax is a tax imposed on or measured by net
income (however denominated), a franchise tax, or a branch profits tax, in each
case (a) imposed as a result of such recipient being organized under the laws
of, or having its principal office or, its applicable lending office located in,
the jurisdiction imposing such tax (or any political subdivision thereof) or (b)
a tax imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

10.12      Collateral Matters.

 

(a)             The Lenders hereby irrevocably authorize Agent, at its option
and in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Revolver Commitments and payment and satisfaction in full by
the Borrowers of all Obligations, (ii) constituting property being sold,
disposed of or refinanced if a release is required or requested in connection
therewith and if the Administrative Borrower certifies to Agent that the sale
disposition or refinancing is permitted under this Agreement or the other Loan
Documents (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which no Borrower and no
Subsidiary of any Borrower owned any interest at the time the Agent’s Lien was
granted nor at any time thereafter, or (iv) constituting property leased to any
Borrower or its Subsidiaries under a lease that has expired or is terminated in
a transaction permitted under this Agreement. Except as provided above, Agent
will not contractually subordinate any of Agent’s Liens, without the prior
written authorization of (y) if, with respect to the Collateral, the release or
contractual subordination is with respect to all or substantially all of the
Collateral, all of the Lenders or (z) otherwise, the Required Lenders. Upon
request by Agent or any Borrower at any time, the Lenders will confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 10.12; provided, that (1) Agent shall not
be required to execute any document necessary to evidence such release on terms
that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of any Borrower in respect
of) all interests retained by any Borrower, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral.

 



64 

 

 

(b)            Agent shall have no obligation whatsoever to any of the Lenders
to assure that the Collateral exists or is owned by a Borrower or is cared for,
protected, or insured or has been encumbered, or that the Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

 

10.13       Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)             Each of the Lenders agrees that it shall not, until an Event of
Default has occurred and is continuing, without the express written consent of
Agent, and that it shall, to the extent it is lawfully entitled to do so, upon
the written request of Agent, set off against the Obligations, any amounts owing
by such Lender to any Borrower or any deposit accounts of any Borrower now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by Agent (which
request shall not be made by Agent unless an Event of Default has occurred and
is continuing), take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

 

(b)            If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement or (2) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 



65 

 

 

10.14     Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Uniform Commercial Code can be perfected only
by possession or control. Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor shall deliver possession or control of such Collateral
to Agent or in accordance with Agent’s instructions.

 

10.15     Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

 

10.16     Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

10.17     Other Reports and Information. By becoming a party to this Agreement,
each Lender:

 

(a)             may from time to time request of Agent in writing that Agent
provide to such Lender a copy of any report or document provided by any Borrower
to Agent that has not been contemporaneously provided by any Borrower to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender;

 

(b)            to the extent that Agent is entitled, under any provision of the
Loan Documents, to request additional reports or information from any Borrower,
may, from time to time, reasonably request Agent to exercise such right as
specified in such Lender’s notice to Agent, whereupon Agent promptly shall
request of such Borrower the additional reports or information reasonably
specified by such Lender, and, upon receipt thereof from such Borrower, Agent
promptly shall provide a copy of same to such Lender; and

 



66 

 

 

(c)             shall be entitled to receive a copy of any statement regarding
the Loan Account rendered to any Borrower by Agent and Agent shall send a copy
of such statement to each Lender concurrently with the rendering of such
statement to such Borrower.

 

10.18     Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Revolver Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Revolver Commitments. Nothing contained herein shall confer upon any Lender any
interest in, or subject any Lender to any liability for, or in respect of, the
business, assets, profits, losses, or liabilities of any other Lender. Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender. Except as provided in Section 10.7, no member of the Lender
Group shall have any liability for the acts of any other member of the Lender
Group. No Lender shall be responsible to any Borrower or any other Person for
any failure by any other Lender to fulfill its obligations to make credit
available hereunder, nor to advance for it or on its behalf in connection with
its Revolver Commitment, nor to take any other action on its behalf hereunder or
in connection with the financing contemplated herein.

 

10.19     Legal Representation of Agent. In connection with the negotiation,
drafting, and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, KMR only has
represented and only shall represent CNB in its capacity as Agent and as a
Lender. Each other Lender hereby acknowledges that KMR does not represent it in
connection with any such matters.

 

Article XI 

 

COLLATERAL

 

11.1         Collateral Security; Pledge; Delivery.

 

(a)             Grant of Security Interest. As collateral security for the
prompt payment and performance in full when due of all the Borrowers’
obligations (including the Obligations) under this Agreement and the other Loan
Documents (collectively, the “Secured Obligations”), each Borrower hereby
pledges to Agent and grants a continuing security interest in favor of Agent in
all of such Borrower’s right, title and interest in, to and under (in each case,
whether now owned or existing, or hereafter acquired or arising) all assets and
property of such Borrower, including without limitation, Permitted Investments
held directly by such Borrower, accounts, payment intangibles, general
intangibles, chattel paper, electronic chattel paper, instruments, deposit
accounts, securities accounts, cash, Cash Equivalents, letter-of-credit rights,
investment property, equipment, goods and all proceeds and products of the
foregoing, and any and all other property of any type or nature owned by it (all
of the property described in this clause (a) being collectively referred to
herein as “Collateral”), including, without limitation: (1) each Permitted
Investment held directly by such Borrower, (2) all of any Borrower’s interest in
each of the Capital Contribution Account and the Distribution Account and, in
each case, all cash, Cash Equivalents and any other property from time to time
credited thereto, (3) in the case of FS CREIT, all of the stock, limited
liability company interests, partnership interests and other Securities in each
direct Subsidiary of FS CREIT, (4) all contributions of capital made by the
Investors to such Borrower, (5) all other property of such Borrower and (6) all
proceeds thereof, all accessions to and substitutions and replacements for, any
of the foregoing, and all rents, profits and products of any thereof; provided
that the Collateral shall not include any Excluded Property and no Liens shall
attach thereto.

 



67 

 

 

(b)            Delivery and Other Perfection. In furtherance of the collateral
arrangements contemplated herein, each Borrower shall, if any of the securities,
monies or other property constituting Collateral pledged by such Borrower
hereunder are received by such Borrower, forthwith take such action as is
necessary to ensure Agent’s perfected security interest in such Collateral
(including delivering such securities, monies or other property to Agent).

 

(c)             Borrowers Remain Liable. Anything herein to the contrary
notwithstanding, (a) the Borrowers shall remain liable under the contracts and
agreements included in the Collateral, to perform all of its respective duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Agent of any of the rights hereunder shall not
release any Borrower from any of its duties or obligations under such contracts
and agreements included in the Collateral, and (c) no Borrower shall have any
obligation or liability under such contracts and agreements included in the
Collateral by reason of this Agreement, or shall Agent be obligated to perform
any of the obligations or duties of a Borrower thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder. Until an Event
of Default shall occur and be continuing, except as otherwise provided in this
Agreement, or any other Loan Document, each Borrower shall have the right to
possession and enjoyment of the Collateral that it owns, subject to and upon the
terms hereof and the other Loan Documents.

 

11.2         Accounts.

 

(a)             Capital Contribution Account. FS CREIT shall require that all
Investors send by wire-transfer to the Capital Contribution Account, all monies
or sums paid or to be paid by any Investor to the capital of such FS CREIT. In
addition, FS CREIT shall, upon receipt, deposit in the Capital Contribution
Account described above any payments and monies that FS CREIT receives directly
from any Investors and contributions of capital.

 

(b)            Distribution Account. All Subsidiary Distributions shall be paid
by Finance Holdings or any other direct Subsidiary of FS CREIT into the
Distribution Account. To the extent any Subsidiary Distributions are not paid to
the Distribution Account as provided above, FS CREIT shall, upon receipt,
deposit in the Distribution Account any such amounts.

 

(c)             Account Transfers. If an Event of Default has occurred and is
continuing, FS CREIT covenants and agrees that it will not transfer any funds in
the Capital Contribution Account or the Distribution Account to any other
Deposit Account or Securities Account or otherwise dispose of any such funds
without Agent’s prior written consent.

 



68 

 

 

(d)            Notice. So long as no Event of Default has occurred and is
continuing, FS CREIT shall be permitted to give instructions with respect to the
funds in the Capital Contribution Account and the Distribution Account without
the consent of Agent.

 

(e)             Control Agreement. FS CREIT agrees that it will take any or all
reasonable steps that Agent requests in order for Agent to obtain control in
accordance with Sections 9-104, 9-105, 9-106, and 9-107 of the Code with respect
to the Distribution Account.

 

11.3         Certain Representations and Warranties and Covenants.

 

(a)             Name. The name (within the meaning of Section 9-503 of the Code)
and jurisdiction of organization of each Borrower is set forth on Schedule 11.3.

 

(b)            Place of Business/Chief Executive Office; FEIN. The chief
executive office of each Borrower and all other locations at which any Borrower
has a place of business are set forth on Schedule 11.3 hereto. Each Borrower’s
FEIN and organizational identification number are set forth on Schedule 11.3
hereto.

 

(c)             Perfection. Upon proper filing of UCC financing statements
naming each Borrower as debtor and Agent as secured party and describing the
Collateral in appropriate form with the Secretary of State (or other appropriate
filing office) of the jurisdiction of organization of such Borrower (as
applicable), together with the payment of any applicable filing fees, the Liens
granted to Agent, for benefit of the Lender Group, hereunder shall constitute
valid and perfected Liens in the Collateral, prior to all other Liens, to the
extent that a security interest therein may be perfected by filing a UCC
financing statement pursuant to the Uniform Commercial Code in effect in such
jurisdiction.

 

11.4         Subordination of Claims. Any indebtedness of any Borrower now or
hereafter held by any other Borrower is hereby subordinated to the prior payment
in full in cash of the Obligations. Each Borrower agrees not to ask for, demand,
sue for, take or receive from any other Borrower, directly or indirectly, in
cash or other property, by setoff or in any other manner (including, without
limitation, from or by way of collateral), payment of all or any of such
indebtedness of such Borrower unless and until the Obligations shall have been
fully paid in cash and the Commitments shall have been terminated or shall have
expired. If any Borrower shall receive any payments from any other Borrower in
violation of the preceding sentence, such Borrower shall act as trustee for
Agent and immediately pay over to Agent any amounts received in violation of
this Agreement by such Borrower to be applied against the Obligations in
accordance with the terms hereof.

 

11.5         Remedies, Etc.

 

(a)             During the period in which an Event of Default shall have
occurred and be continuing, Agent shall have the right to do any of the
following:

 

(i)              Exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Collateral) and also may, without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Agent’s or its designee’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as Agent or a designee of Agent (acting at the direction of Agent or the
Required Lenders) may deem commercially reasonable. Each Borrower agrees, at the
sole cost and expense of the Borrowers, to assemble all or any part of the
Collateral as directed by the Agent and make the same available to Agent at a
place to be designated by Agent as provided in the immediately preceding
sentence. Agent may comply with any applicable state or federal law requirements
in connection with a disposition of the Collateral and such compliance will not
be considered adversely to affect the commercial reasonableness of any sale of
the Collateral. Each Borrower agrees that, to the extent notice of sale shall be
required by law, at least ten (10) calendar days’ prior notice to the
Administrative Borrower of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. Agent shall not be obligated to make any sale of the Collateral
regardless of notice of sale having been given. Agent or its designee may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned;

 



69 

 

 

(ii)           Transfer or otherwise dispose of all or any part of the
Collateral into the name of Agent or a nominee thereof;

 

(iii)           Enforce collection of any of the Collateral by suit or
otherwise, and surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any obligations of any nature of any party with respect
thereto;

 

(iv)          Endorse any checks, drafts, or other writings in any Borrower’s
name to allow collection of the Collateral;

 

(v)           Take control of any proceeds of the Collateral;

 

(vi)          Execute (in the name, place and stead of any Borrower)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral;

 

(vii)         Cause the Capital Contributions Account and/or any Distribution
Account to be liquidated and remit the proceeds thereof to Agent’s Account;
and/or

 

(viii)        Perform such other acts as may be reasonably required to do to
protect Agent’s rights and interest hereunder.

 

(b)            Possession by Agent. In addition to the rights and remedies of
Agent set forth in Section 11.5(a) above, upon the occurrence and during the
continuance of an Event of Default, Agent also shall have the right, without
notice or demand, either in person, by agent or by a receiver to be appointed by
a court in accordance with the provisions of applicable law (and each Borrower
hereby expressly consents, to the fullest extent permitted by applicable law,
upon the occurrence and during the continuance of an Event of Default to the
appointment of such a receiver), and, to the extent permitted by applicable law,
without regard to the adequacy of any security for the Obligations, to take
ownership of the Collateral or any part thereof and to collect and thereby
receive the rents, issues, profits, income and proceeds thereof, without
limiting the exercise of any and all other rights and remedies available to
Agent under this Agreement and/or at law or in equity. The taking of ownership
of the Collateral by Agent shall not cure or waive any Event of Default or
notice thereof or invalidate any act done pursuant to such notice. The rights,
remedies and powers of any receiver appointed by a court shall be as ordered by
said court.

 



70 

 

 

(c)             Private Sales. To the extent permitted by any applicable law,
with respect to any Collateral consisting of securities, partnership interests,
membership interests or the like, and whether or not any of such Collateral has
been effectively registered under the Securities Act of 1933, as amended, or
other applicable laws, Agent may, in its sole and absolute discretion, upon the
occurrence and during the continuance of an Event of Default, sell all or any
part of such Collateral at private sale in such manner and under such
circumstances as the Lender may deem necessary or advisable in order that the
sale may be lawfully conducted in a commercially reasonable manner. Without
limiting the foregoing, Agent may (i) approach and negotiate with a limited
number of potential purchasers, and (ii) restrict the prospective bidders or
purchasers to Persons who will represent and agree that they are purchasing such
Collateral for their own account for investment and not with a view to the
distribution or resale thereof. In the event that any such Collateral is sold at
private sale, each Borrower agrees to the extent permitted by applicable law
that if such Collateral is sold for a price which is commercially reasonable,
then (A) the Borrowers shall not be entitled to a credit against the Obligations
in an amount in excess of the purchase price, and (B) Agent shall not incur any
liability or responsibility to any Borrower in connection therewith,
notwithstanding the possibility that a substantially higher price might have
been realized at a public sale. Each Borrower recognizes that a ready market may
not exist for such Collateral if it is not regularly traded on a recognized
securities exchange, and that a sale by Agent of any such Collateral for an
amount less than a pro rata share of the fair market value of the issuer’s
assets minus liabilities may be commercially reasonable in view of the
difficulties that may be encountered in attempting to sell a large amount of
such Collateral or Collateral that is privately traded.

 

(d)            Title of Purchasers. Upon consummation of any sale of Collateral,
Agent shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any such sale
shall hold the Collateral so sold absolutely free from any claim or right upon
the part of any Borrower or any other Person claiming through any Borrower, and
each Borrower hereby waives (to the extent permitted by applicable law) all
rights of redemption, stay and appraisal which it now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted. If the sale of all or any part of the Collateral is made on credit or
for future delivery, Agent shall not be required to apply any portion of the
sale price to the Obligations until such amount actually is received by Agent,
and any Collateral so sold may be retained by Agent until the sale price is paid
in full by the purchaser or purchasers thereof. Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to pay for the
Collateral so sold, and, in case of any such failure, the Collateral may be sold
again.

 

(e)             Certain Waivers. To the extent permitted by applicable law, each
Borrower waives all claims, damages and demands against Agent arising out of the
repossession, retention or sale of the Collateral, or any part or parts thereof,
except to the extent any such claims, damages and awards arise out of the gross
negligence or willful misconduct of Agent or such action was not taken in
accordance with this Agreement.

 



71 

 

 

(f)             Agent’s Liability for Collateral. So long as Agent complies with
its obligations, if any, under the UCC, Agent shall not in any way or manner be
liable or responsible for: (a) the safekeeping of the Collateral, (b) any loss
or damage to the Collateral occurring or arising in any manner or fashion from
any cause, or (c) any diminution in the value of the Collateral. All risk of
loss, damage, or destruction of the Collateral shall be borne by the Borrowers.

 

(g)            Remedies Cumulative. The rights and remedies provided under this
Agreement are cumulative and may be exercised singly or concurrently, and are
not exclusive of any other rights and remedies provided by law or equity.

 

(h)            Agent Appointed Attorney-in-Fact. Each Borrower hereby appoints
Agent as such Borrower’s attorney-in-fact (it being understood that Agent shall
not be deemed to have assumed any of the obligations of the Borrowers by this
appointment), with full authority in the place and stead of the Borrowers and in
the name of the Borrowers, from time to time in the Agent’s discretion, after
the occurrence and during the continuation of an Event of Default, to take such
action and to execute any instrument which Agent may deem necessary or advisable
to accomplish the purposes of this Agreement. Each Borrower hereby acknowledges,
consents and agrees that the power of attorney granted pursuant to this clause
is irrevocable until the Termination Date and is coupled with an interest. The
power of attorney granted pursuant to this clause shall terminate upon the
Termination Date.

 

(i)              Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral are insufficient to cover the costs and
expenses of such realization and the payment in full of the Obligations, the
Borrowers shall remain liable for any deficiency.

 

(j)              Termination and Release. Upon (a) the payment or repayment in
full in immediately available funds of (i) the principal amount of, and interest
accrued and unpaid with respect to, all outstanding Loans, together with the
payment of any premium applicable to the repayment of the Loans, (ii) all Lender
Group Expenses that have accrued and are unpaid regardless of whether demand has
been made therefor, (iii) all fees or charges that have accrued hereunder or
under any other Loan Document and are unpaid, (b) the receipt by Agent of cash
collateral in order to secure any contingent Secured Obligations for which a
claim or demand for payment has been made on or prior to such time or in respect
of matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as Agent reasonably determines is appropriate to secure such contingent Secured
Obligations, (c) the payment or repayment in full in immediately available funds
of all other outstanding Secured Obligations other than unasserted contingent
indemnification Secured Obligations, and (d) the termination of all of the
Revolver Commitments of the Lenders under this Agreement (the “Termination
Date”), the security interest granted herein shall automatically (and without
further action by any party) terminate and all rights to the Collateral shall
revert to the Borrowers. Any Lien on any particular Collateral shall be
automatically released (i) upon the sale, disposition or refinancing of such
Collateral in a manner permitted under this Agreement or the other Loan
Documents, (ii) upon any property in which no Borrower and no Subsidiary of any
Borrower owned any interest at the time the Agent’s Lien was granted nor at any
time thereafter, and (iii) upon property leased to any Borrower or its
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement. Upon any such termination or release, Agent
will, at the Borrowers’ sole expense, deliver to the Administrative Borrower,
without any representations, warranties or recourse of any kind whatsoever, all
certificates and instruments representing or evidencing all of the Collateral,
or particular Collateral in the case of a release, held by Agent hereunder or
with respect to the Collateral being released, and execute and deliver to the
Administrative Borrower such documents as the Administrative Borrower shall
reasonably request to evidence such termination or release.

 



72 

 

 

Article XII

MISCELLANEOUS

 

12.1         No Waivers, Remedies. No failure or delay on the part of Agent or
any Lender, or the holder of any interest in this Agreement in exercising any
right, power, privilege or remedy under this Agreement or any of the other Loan
Documents shall impair or operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power, privilege or remedy preclude any
other or further exercise thereof or the exercise of any other right, power,
privilege, or remedy. The waiver of any such right, power, privilege, or remedy
with respect to particular facts and circumstances shall not be deemed to be a
waiver with respect to other facts and circumstances. The remedies provided for
under this Agreement or the other Loan Documents are cumulative and are not
exclusive of any remedies that may be available to Agent or any Lender, or the
holder of any interest hereunder at law, in equity, or otherwise.

 

12.2         Waivers and Amendments.

 

(a)             No amendment, modification, restatement, supplement,
termination, or waiver of or to this Agreement or any other Loan Document, or
consent to any departure from, any provision of this Agreement or the other Loan
Documents, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Administrative Borrower and then any such waiver or consent
shall be effective, but only in the specific instance and for the specific
purpose for which given; provided, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders affected thereby and
the Borrowers, do any of the following:

 

(i)             increase or extend any Revolver Commitment of any Lender except
pursuant to Section 2.21; provided, that no amendment, modification or waiver of
any condition precedent, covenant, Event of Default or Unmatured Event of
Default shall constitute an increase in any Revolver Commitment of any Lender,

 

(ii)            postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document except pursuant to Section 2.20,

 

(iii)           reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

 



73 

 

 

(iv)          change the Pro Rata Share that is required to take any action
hereunder,

 

(v)            amend or modify this Section or any provision of the Agreement
providing for consent or other action by all Lenders,

 

(vi)          other than as permitted by Section 10.12, release Agent’s Lien in
and to any of the Collateral,

 

(vii)         amend Section 9.1(a) to permit any Borrower or any of its
Affiliates to be permitted to become an Assignee, or

 

(viii)        change the definition of “Required Lenders” or “Pro Rata Share”,

 

(ix)           other than as permitted by Section 10.12, contractually
subordinate any of Agent’s Liens,

 

(x)            other than as permitted by Section 10.12, release any Borrower
from any obligation for the payment of money, or

 

(xi)           amend any of the provisions of Section 10.

 

(b)            No amendment, waiver, modification, or consent shall amend,
modify, or waive any provision of Section 10 pertaining to Agent, or any other
rights or duties of Agent under this Agreement or the other Loan Documents,
without the written consent of Agent, the Borrowers, and the Required Lenders.

 

(c)             No amendment, waiver or consent shall, unless in writing and
signed by Agent or Issuing Lender, as applicable, affect the rights or duties of
Agent or Issuing Lender, as applicable, under this Agreement or any other Loan
Document. The foregoing notwithstanding, any amendment, modification, waiver,
consent, termination, or release of, or with respect to, any provision of this
Agreement or any other Loan Document that relates only to the relationship of
the Lender Group among themselves, and that does not affect the rights or
obligations of the Borrowers, shall not require consent by or the agreement of
the Borrowers.

 

(d)            [Intentionally Omitted].

 

(e)             If (i) any action to be taken by the Lender Group or Agent
hereunder requires the greater than majority or unanimous consent,
authorization, or agreement of all Lenders, and a Lender fails to give its
consent, authorization, or agreement, (ii) any Lender becomes a Defaulting
Lender, (iii) any Lender is unable to make, maintain or fund LIBOR Rate Loans or
(iv) any Borrower is required to make additional payments to a Lender or
Governmental Authority under Section 10.11 (any such Lender replaced pursuant to
this subsection (e) shall be referred to as a “Replaced Lender”); then Agent,
upon at least five (5) Business Days prior irrevocable notice to the Replaced
Lender, may permanently replace the Replaced Lender with one or more substitute
Lenders (each, a “Replacement Lender”), and the Replaced Lender shall have no
right to refuse to be replaced hereunder. Such notice to replace the Replaced
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given. Prior to
the effective date of such replacement, the Replaced Lender and each Replacement
Lender shall execute and deliver an Assignment and Acceptance, subject only to
the Replaced Lender being repaid its share of the outstanding Obligations
(including an assumption of its Pro Rata Share of the Risk Participation
Liability) without any premium or penalty of any kind whatsoever. If the
Replaced Lender shall refuse or fail to execute and deliver any such Assignment
and Acceptance prior to the effective date of such replacement, the Replaced
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Replaced Lender shall be made in accordance
with the terms of Section 9.1. Until such time as the Replacement Lenders shall
have acquired all of the Obligations, the Revolver Commitments, and the other
rights and obligations of the Replaced Lender hereunder and under the other Loan
Documents, the Replaced Lender shall remain obligated to make the Replaced
Lender’s Pro Rata Share of Loans and to purchase a participation in each Letter
of Credit, in an amount equal to its Pro Rata Share of the Risk Participation
Liability of such Letter of Credit.

 



74 

 

 

12.3         Notices. Except as otherwise provided in Sections 2.7 and 2.8
hereof, all notices, demands, instructions, requests, and other communications
required or permitted to be given to, or made upon, any party hereto shall be in
writing and (except for financial statements and other related informational
documents to be furnished pursuant hereto which may be sent by first-class mail,
postage prepaid) shall be personally delivered or sent by registered or
certified mail, postage prepaid, return receipt requested, by courier or
facsimile, or e-mail and shall be deemed to be given for purposes of this
Agreement on the day that such writing is received by the Person to whom it is
to be sent pursuant to the provisions of this Agreement. Unless otherwise
specified in a notice sent or delivered in accordance with the foregoing
provisions of this Section 12.3, notices, demands, requests, instructions, and
other communications in writing shall be given to or made upon the respective
parties hereto at their respective addresses (or to their respective facsimile
numbers or e-mail addresses) indicated on Exhibit 9.3 attached hereto.

 

12.4         Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns; provided, that no Borrower may assign or transfer any interest or
rights hereunder without the prior written consent of Agent and the Lenders and
any such prohibited assignment or transfer shall be absolutely void. Agent may
assign this Agreement and the other Loan Documents and its rights and duties
hereunder and thereunder with, provided no Event of Default shall have occurred
and be continuing, the prior written consent of Administrative Borrower, which
consent shall not be unreasonably withheld, delayed or conditioned.

 

12.5         Headings. Article and section headings used in this Agreement and
the table of contents preceding this Agreement are for convenience of reference
only and shall neither constitute a part of this Agreement for any other purpose
nor affect the construction of this Agreement.

 

12.6         Execution in Counterparts; Effectiveness. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original. All of such counterparts, taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by facsimile or other electronic transmission shall be equally
as effective as delivery of an original executed counterpart of this Agreement.
Any party delivering an executed counterpart of this Agreement by facsimile or
other electronic transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

 



75 

 

 

12.7         GOVERNING LAW. EXCEPT AS SPECIFICALLY SET FORTH IN ANY OTHER LOAN
DOCUMENT, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF BORROWERS HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

12.8         JURISDICTION AND VENUE. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO, OR ANY PARTY’S OBLIGATIONS
HEREUNDER, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO SUCH PARTY AT ITS ADDRESS PROVIDED HEREIN; (D) AGREES THAT SERVICE
AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION
OVER EACH PARTY HERETO IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
AGENT RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

12.9         WAIVER OF TRIAL BY JURY. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH OF THE
PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN EXECUTING
AND ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH OF THE PARTIES HERETO WARRANTS AND
REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS.

 



76 

 

 

12.10     Independence of Covenants. All covenants under this Agreement and
other Loan Documents shall be given independent effect so that if a particular
action or condition is not permitted by any one covenant, the fact that it would
be permitted by another covenant, shall not avoid the occurrence of an Event of
Default or Unmatured Event of Default if such action is taken or condition
exists.

 

12.11     Confidentiality. Agent and Lenders each individually (and not jointly
or jointly and severally) agree that material, non-public information regarding
each Borrower and its Subsidiaries, their operations, assets, and existing and
contemplated business plans shall be treated by Agent and the Lenders in a
confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (a) to counsel for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group, (b) to Subsidiaries and Affiliates of any member of the Lender
Group; provided, that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 12.11,
(c) as may be required by regulatory authorities so long as such authorities are
informed of the confidential nature of such information, (d) as may be required
by statute, decision, or judicial or administrative order, rule, or regulation,
or any Governmental Authority (other than any state, federal or foreign
authority or examiner regulating banks or banking); provided, that Agent or any
such Lender shall promptly notify Administrative Borrower of such requirement
prior to any disclosure of such information and shall reasonably cooperate with
the Administrative Borrower in any lawful effort by the Administrative Borrower
to prevent or limit such disclosure or otherwise protect the confidentiality of
such information, (e) as may be agreed to in advance by the Borrowers or their
respective Subsidiaries or as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process; provided, that in the
case disclosure is required by such Governmental Authority, Agent or any such
Lender shall promptly notify the Administrative Borrower of such requirement
prior to any disclosure of such information and shall reasonably cooperate with
the Administrative Borrower in any lawful effort by the Administrative Borrower
to prevent or limit such disclosure or otherwise protect the confidentiality of
such information, (f) as requested or required by any state, federal or foreign
authority or examiner regulating banks or banking, (g) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or any of its
Subsidiaries or Affiliates), (h) in connection with any assignment, prospective
assignment, sale, prospective sale, participation or prospective participations,
or pledge or prospective pledge of any Lender’s interest under this Agreement;
provided, that any such assignee, prospective assignee, purchaser, prospective
purchaser, participant, prospective participant, pledgee, or prospective pledgee
shall have agreed in writing to receive such information hereunder subject to
the terms of this Section and (i) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this Section 12.11
shall survive for 2 years after the payment in full of the obligations of the
Borrowers under this Agreement.

 



77 

 

 

12.12     Revival and Reinstatement of Obligations; Certain Waivers. If the
incurrence or payment of the Obligations by the Borrowers or the transfer to the
Lender Group of any property should for any reason subsequently be asserted, or
declared, to be void or voidable under any state or federal law relating to
creditor’s rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preference, or other voidable or recoverable payments of
money or transfers of property (each a “Voidable Transfer”), and if the Lender
Group is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the advice of counsel, then, as to any such
Voidable Transfer, or the amount thereof that the Lender Group is required or
elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys’ fees of the Lender Group related thereto, the liability of the
Borrowers automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

12.13     USA PATRIOT Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies the Borrowers that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
each Borrower and other information that will allow such Lender to identify each
Borrower in accordance with the Patriot Act.

 

12.14     Complete Agreement. This Agreement, together with the exhibits and
schedules hereto and the other Loan Documents is intended by the parties hereto
as a final expression of their agreement and is intended as a complete statement
of the terms and conditions of their agreement with respect to the subject
matter of this Agreement.

 

12.15     Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

[Signature pages to follow.]

 

78 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

  FS CREDIT REAL ESTATE INCOME TRUST, INC., a Maryland corporation, as a
Borrower       By:  /s/ Edward T. Gallivan, Jr.       Name: Edward T. Gallivan,
Jr.     Title: Chief Financial Officer        

FS CREIT FINANCE HOLDINGS LLC,  

a Delaware limited liability company, as a Borrower 

     

By: FS Credit Real Estate Income Trust, Inc., 

its sole member

 

  By: /s/ Edward T. Gallivan, Jr.             Name: Edward T. Gallivan, Jr.    
        Title: Chief Financial Officer  

 

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

 

 

 

 

  CITY NATIONAL BANK,
a national banking association, as Agent and
as a Lender       By: /s/ Adam Strauss             Name: Adam Strauss         
Title: Vice President

 

 

 

 

SCHEDULE C-1

 

LENDERS’ COMMITMENTS

 

Lender Revolver Commitment City National Bank $10,000,000 All Lenders
$10,000,000

 



 

